Exhibit 10.6

 

 

 

 

PURCHASE AND SALE AGREEMENT

 

BY AND AMONG

 

Ridgewood ENERGY O FUND, LLC,

RIDGEWOOD ENERGY S FUND, LLC,

RIDGEWOOD ENERGY T FUND, LLC,

RIDGEWOOD ENERGY V FUND, LLC,

RIDGEWOOD ENERGY W FUND, LLC,

RIDGEWOOD ENERGY A-1 FUND, LLC and

RIDGEWOOD ENERGY B-1 LLC

 

AS SELLERS and each individually a SELLER

 

 

AND

 

 

WALTER OIL & GAS CORPORATION and

GORDY OIL COMPANY

 

 

 

AS BUYERS and each individually a BUYER.

 

 

 

EXECUTED ON AUGUST 10, 2018

 

 

 

 

SCHEDULE OF EXHIBITS AND SCHEDULES

 

Exhibit A Leases, Easements and Wells Exhibit A-1 Net Revenue Interests in the
Leases Exhibit A-2 Scheduled Contracts Exhibit A-3 Burdens Exhibit B Allocated
Values Exhibit C Form of Assignment and Bill of Sale Exhibit D Form of FIRPTA
Certificate Exhibit E Retained Liabilities Schedule 2.01(j) Consents Schedule
2.01(k) Preferential Rights Schedule 2.01(l) Lawsuits

 

i 

 

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into this 10th
day of August, 2018 (the “Execution Date” or “Closing Date”), by and among
Ridgewood Energy O Fund, LLC (“O Fund”), a Delaware limited liability company,
Ridgewood Energy S Fund, LLC (“S Fund”), a Delaware limited liability company,
Ridgewood Energy T Fund, LLC (“T Fund”), a Delaware limited liability company,
Ridgewood Energy V Fund, LLC (“V Fund”), a Delaware limited liability company,
Ridgewood Energy W Fund, LLC (“W Fund”), a Delaware limited liability company,
Ridgewood Energy A-1 Fund, LLC (“A-1 Fund”), a Delaware limited liability
company, and Ridgewood Energy B-1 Fund, LLC (“B-1 Fund”), a Delaware limited
liability company, (each a “Seller” and collectively the “Sellers”) on the one
hand and Walter Oil & Gas Corporation, a Texas corporation, (“Walter”) and Gordy
Oil Company, a Texas corporation, (“Gordy”) (each a “Buyer” and collectively the
“Buyers”) on the other hand Buyers and Sellers may be referred to collectively
as the “Parties” or each individually as a “Party.”

 

W I T N E S S E T H:

 

WHEREAS Sellers collectively own or hold the Properties (as defined below) and
desire to sell, assign and convey to Buyers the Transferred Interest (as defined
below) in such Properties and Buyers desires to purchase and accept the
Transferred Interest, all subject to the terms and conditions set forth below;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the benefits to be derived by Sellers and Buyers hereunder,
and other good and valuable cause and consideration, the receipt and sufficiency
of which are hereby acknowledged, Sellers and Buyers hereby agree as follows:

 

Article I.
Purchase and Sale

 

1.1       Purchase and Sale. Subject to the terms and conditions of this
Agreement, Buyers agree to purchase and acquire from each Seller, and each
Seller agrees to sell, transfer, assign, convey and deliver to each Buyer, at
the Closing, but effective as of the Effective Time, an undivided one-half of
such Seller’s Transferred Interest, free and clear of all Liens, except for
Permitted Encumbrances, and subject to all Burdens as set forth on Exhibit A-3
hereto. The term “Transferred Interest” with respect to a Seller means the
following undivided interest (expressed as a percentage on an 8/8ths basis) in
and to the Properties:

 

(i) Ridgewood Energy O Fund, LLC - 2.070% (ii) Ridgewood Energy S Fund, LLC -
0.722% (iii) Ridgewood Energy T Fund, LLC - 0.344% (iv) Ridgewood Energy V Fund,
LLC - 1.060% (v) Ridgewood Energy W Fund, LLC - 0.110% (vi) Ridgewood Energy A-1
Fund, LLC - 0.364% (vii) Ridgewood Energy B-1 Fund, LLC       - 0.830%

 

1 

 

  

The term “Transferred Interest” with respect to a Seller also includes without
limitation such Seller’s undivided net revenue interests in the Leases as set
forth in Exhibit A-1 hereto. Each Seller shall retain the following undivided
interest (expressed as a percentage on an 8/8ths basis) in and to the
Properties: Ridgewood Energy O Fund, LLC, 2.93%; Ridgewood Energy S Fund, LLC,
1.778%; Ridgewood Energy T Fund, LLC, 1.656%; Ridgewood Energy V Fund, LLC,
1.940%, Ridgewood Energy W Fund, LLC, 2.890%, Ridgewood Energy A-1 Fund, LLC,
1.636%; and Ridgewood Energy B-1 Fund, LLC, 2.170% (collectively, the “Retained
Interests”).

 

1.2        Properties. The term “Properties” means the following assets (less
and except the Excluded Assets):

 

(a)       All of the oil, gas, other Hydrocarbon and mineral leases (or portions
thereof) described in Part 1 of Exhibit A hereto (collectively, the “Leases”);
all subleases, working interests, record title interests, operating rights
interests, royalty interests, overriding royalty interests, production payments,
net profit interests, reversionary interests, carried interest, rights to take
royalties in-kind and all other interests of any kind or character in
Hydrocarbons in place and the leasehold estates (together with all other mineral
interests of every nature) in or related to any Leases or any lands covered by
the Leases or lands pooled or unitized with any portions of any Lease; and all
corresponding interests in and to all the property and rights of any nature that
arise by Law or otherwise and are incident to any of the foregoing, including
all rights in any pooled or unitized acreage by virtue of the Leases having been
pooled into such pools or units; all production from any pool or unit allocated
to any such lands; and all interests in any wells within any pool or unit
associated with any such lands; and all reversionary interests, convertible
interests and net profits interests applicable to any Lease or any such lands
(collectively, “Leasehold Interests”);

 

(b)       all units (whether formed by voluntary agreement or under the rules,
regulations, orders or other official acts of any Governmental Entity having
appropriate jurisdiction) to the extent they relate to any or all of the
Leasehold Interests or any lands covered thereby or pooled or unitized with any
portion thereof (collectively, the “Units”);

 

(c)       all wells and wellbores (whether producing, plugged and abandoned,
shut-in, injection, disposal, water supply or otherwise) located in whole or in
part on any lands covered by or subject to any Leasehold Interest or Unit
(including the wellbores described in Part 3 of Exhibit A hereto) (the “Wells”);

 

(d)       all easements, rights-of-way, servitudes, surface leases, subsurface
leases, other interests in production of Hydrocarbons and similar rights and
privileges directly related to or used in connection with any or all of the
Leasehold Interests, Units and Wells (including those described in Part 2 of
Exhibit A hereto) (collectively, the “Easements”);

 

(e)       all movable property, improvements, appurtenances, fixtures,
platforms, caissons, facilities, umbilicals, gathering lines, flow lines,
injection lines, pipelines, tanks, boilers, buildings, machinery, equipment
(surface and downhole), inventory and vessels to the extent the same are
situated upon or used or held for use in connection with any or all of the
Leasehold Interests, Units, Wells or Easements (collectively, the “Equipment”);

 

2 

 

 

(f)       all of the presently existing and valid farm-out contracts, farm-in
contracts, balancing contracts, operating agreements, areas of mutual interest,
unit agreements, unit operating agreements, pooling or unit orders and other
contracts, agreements and instruments, to the extent they relate to any or all
of the Leasehold Interests, Units, Wells, Easements, Equipment or any lands
covered or subject to by any Leasehold Interests, Units or Easements
(collectively, the “Lands”) or the production of oil, gas or other Hydrocarbon
and non-Hydrocarbon substances attributable thereto (including those described
on Exhibit A-2 hereto (the “Scheduled Contracts”)) (collectively with the
contracts described in described in clauses (a) and (d) above, the “Contracts”);

 

(g)       all Hydrocarbons produced at or after the Effective Time (and all
Hydrocarbons in storage (or otherwise present in any Equipment as line fill or
otherwise) at or after the Effective Time) that are attributable to any
Leasehold Interests, Units, Wells or Easements; and all imbalances as of the
Effective Time with respect to all Hydrocarbons produced from or attributable to
any Leasehold Interests, Units, Wells or Easements (the “Imbalances”) and all
rights and benefits associated with any Imbalances;

 

(h)       all environmental and other governmental (whether federal, state or
local) permits, licenses, orders, authorizations, franchises and related
instruments or rights relating to the ownership, operation, production or use of
any or all of the foregoing assets (collectively, the “Permits”);

 

(i)       all records, files, documents, information and data (including without
limitation production records, well records, severance Tax records, lease files
and accounting records) directly related to any or all of the foregoing assets
(collectively, excluding any Excluded Assets, the “Records”);

 

(j)       all Claims (whether for adjustments, refunds, in warranty or
otherwise) (i) accruing at or after the Effective Time to the extent
attributable to any or all of the foregoing assets and/or (ii) to the extent
attributable to any of the Assumed Liabilities; and

 

(k)       all accounts receivable for which the Purchase Price is adjusted
pursuant to Section 1.7 and all Claims and rights under Liens related thereto.

 

1.3        Excluded Assets. Notwithstanding any other provision in this
Agreement, Sellers shall reserve and retain, and the Properties and Transferred
Interests do not include, the following assets (the “Excluded Assets”):

 

(a)       all credits, refunds, accounts, instruments and general intangibles of
Sellers attributable to any Properties with respect to any period of time prior
to the Effective Time;

 

(b)       all Claims of Sellers for refunds of, and all rights of Sellers to
loss carry forwards or to receive funds from any Governmental Entity with
respect to, (i) ad valorem, severance, production or other Taxes attributable to
any period prior to the Effective Time, (ii) income or franchise Taxes or (iii)
any Taxes attributable to the other Excluded Assets; and all Claims of Sellers
for such other refunds, and rights thereto, for amounts paid (including refunds
of amounts paid under any gas gathering or transportation agreement) in
connection with any Properties and attributable to the period prior to the
Effective Time;

 

3 

 

 

(c)       all proceeds, income and revenues (and any security or other deposits
made) attributable to (i) any Seller’s share of any Properties for any period
prior to the Effective Time or (ii) any other Excluded Assets;

 

(d)       all of Sellers’ proprietary computer software, technology, patents,
trade secrets, copyrights, names, trademarks, logos and other intellectual
property;

 

(e)       all of Sellers’ rights and interests in geological and geophysical
data that Sellers cannot transfer without the consent of or payment to any Third
Party and have been identified in writing to Buyers before the Closing Date and
for which Sellers cannot obtain such consent with reasonable commercial efforts;

 

(f)       all documents and instruments of Sellers (i) that contain markings
designating them as protected under the attorney-client privilege or
(ii) prepared by or for counsel;

 

(g)       all data and other information of Sellers that cannot be disclosed or
assigned to Buyers as a result of confidentiality or similar arrangements under
agreements with Persons unaffiliated with Sellers that Sellers have identified
in writing to Buyers before the Closing Date and for which Sellers cannot obtain
a waiver with reasonable commercial efforts;

 

(h)       all audit rights of Sellers arising under any of the Contracts or
otherwise with respect to any period prior to the Effective Time or to any of
the Excluded Assets;

 

(i)        all corporate, partnership and limited liability company financial
and income tax records of Sellers;

 

(j)        all rights of Sellers in contracts and agreements that are subject to
material restrictions for the transfer of a Seller’s right therein to Buyers and
have been identified in writing by Sellers to Buyers before the Closing Date and
for which Sellers cannot obtain a consent or waiver with reasonable commercial
efforts;

 

(j)        all rights, Claims, and benefits of Sellers under or with respect to
any Contract that are attributable to periods prior to the Effective Time;

 

(k)       all rights and interests of Sellers (i) under any policy or agreement
of insurance or indemnity, (ii) under any bond or (iii) to any insurance or
condemnation proceeds or awards to the extent arising, in each case, from acts,
omissions or events related to, or damage to or destruction of, the Properties
occurring prior to the Effective Time;

 

(l)        all amounts due or payable to Sellers as adjustments to insurance
premiums related to the Properties with respect to any period prior to the
Effective Time;

 

(m)      all proceeds, income, revenues or other benefits not otherwise
enumerated above, as well as any security or other deposits made, to the extent
attributable to (i) the Transferred Interest for any period prior to the
Effective Time or (ii) any other Excluded Assets;

 

4 

 

 

(n)       the Retained Interests; and

 

(o)       those agreements listed on Exhibit E hereto.

 

1.4        Assumed Liabilities. Without limiting Buyers’ rights to indemnity
under Article IX, on and after the Closing Date, each Buyer will assume from
Sellers and shall timely pay, discharge, perform or otherwise satisfy and
indemnify Sellers from the following Liabilities TO THE EXTENT AND ONLY TO THE
EXTENT such Liabilities are attributable to such Buyer’s one-half share of the
Transferred Interests:

 

(a)       all Liabilities of Sellers under or arising out of the Contracts
actually transferred to Buyers at the Closing to the extent such Liabilities
arise at or after the Effective Time;

 

(b)       all Liabilities of Sellers under the Permits (including those
associated with the renewals thereof, or arising from the failure to renew or to
operate in accordance with such Permits), whether arising before, at or after
the Effective Time;

 

(c)       all Liabilities of Sellers pursuant to any Environmental Law arising
from or relating to any action, event or circumstance, including any release of
any Hazardous Substances or any violation of any Environmental Law with respect
to the Properties, whether known or unknown, fixed or contingent, whether
arising before, at or after the Effective Time;

 

(d)       all Liabilities of Sellers related to or associated with or resulting
from the Decommissioning Obligations, whether arising before, at or after the
Effective Time;

 

(e)       any Liability for Taxes allocated to Buyers pursuant to Section 1.11;

 

(f)       any gas Imbalances as of the Effective Time (including without
limitation with respect to Taxes or royalties due or payable on the value of any
such underproduced or overproduced gas);

 

(g)       obligations to pay Property Costs and other costs and expenses
attributable to the ownership or operation of such Buyer’s share of Transferred
Interest at or after the Effective Time;

 

(h)       obligations to pay working interests, royalties and overriding
royalties, including those interests held in suspense, with respect to
production at or after the Effective Time;

 

(i)        all Liabilities both identified in that Statement of Privilege and
Notice of Claim of Lien filed with the BOEM on March 2, 2016 and related to the
Claims asserted in the lawsuit listed in Schedule 2.01(l) hereto; and

 

(j)        any Claims regarding the general method, manner or practice of
calculating or making royalty payments (or payments for overriding royalties or
similar burdens on production) with respect to such Buyer’s share of the
Transferred Interest with respect to production at or after the Effective Time;

 

5 

 

 

(collectively, such Buyer’s “Assumed Liabilities”); provided, however, that the
Assumed Liabilities do not include, and Buyers do not assume, any Liabilities to
the extent that they are Retained Liabilities.

 

1.5         Retained Liabilities. Each Seller shall pay, discharge, perform or
otherwise satisfy its share of the following Liabilities, whether express or
implied (collectively, the “Retained Liabilities”):

 

(a)       all Liabilities (whether arising before, at or after the Effective
Time) related to an Excluded Asset;

 

(b)       all Liabilities pursuant to any Environmental Law arising from or
relating to any action, event, or circumstance occurring or existing prior to
the Effective Time, including any release of any Hazardous Substances or any
violation of any Environmental Laws with respect to the Properties, whether
known or unknown, fixed or contingent;

 

(c)       any Liability for Taxes allocated to Sellers pursuant to Section 1.11;

 

(d)       all Liabilities (whether arising before, at or after the Effective
Time) of such Seller attributable to any hedging activities; and

 

(e)       all Liabilities (whether arising before, at or after the Effective
Time) of such Seller (i) owing to Sellers’ Lender (or any successor or assignee
thereof) and/or (ii) attributable to any agreement listed on Exhibit E hereto.

 

1.6         Purchase Price. In consideration for the purchase of the Transferred
Interests, Buyers will, at the Closing, (a) pay and deliver to Sellers cash in
the aggregate amount of Forty-Nine Million Five Hundred Thousand Dollars
($49,500,000.00) (the “Purchase Price”) as adjusted hereunder and (b) assume, in
accordance with Section 1.4, the Assumed Liabilities.

 

(i) Ridgewood Energy O Fund, LLC - $18,630,000. (ii) Ridgewood Energy S Fund,
LLC -   $6,498,000. (iii) Ridgewood Energy T Fund, LLC -   $3,096,000. (iv)
Ridgewood Energy V Fund, LLC -   $9,540,000. (v) Ridgewood Energy W Fund, LLC -
     $990,000. (vi) Ridgewood Energy A-1 Fund, LLC -   $3,276,000. (vii)
Ridgewood Energy B-1 Fund, LLC       -   $7,470,000.

 

The Purchase Price shall be subject to the following adjustments (as so
adjusted, the “Adjusted Purchase Price”):

 

6 

 

 

(a)         Subject to Section 1.7, the Purchase Price shall be adjusted upward
(increased) without duplication by the following:

 

(1)       the amount of (i) gross proceeds received by Buyers, or offset by
Third Parties against amounts owed by Buyers, from the sale of Hydrocarbons
produced before the Effective Time from or attributable to the Transferred
Interests and (ii) any other income, revenues, credits, refunds, deposits,
accounts receivable and proceeds that are paid to or received by Buyers, or
offset by Third Parties against amounts owed by Buyers, with respect to the
Transferred Interests and are, in accordance with GAAP, attributable to the
period of time before the Effective Time;

 

(2)       all costs, expenses, expenditures, payments and payables (including
without limitation capital expenditures, royalties, rentals, Taxes, deposits,
billings under an operating agreement, prepaid insurance premiums (provided that
the Purchase Price shall not be adjusted upward for any insurance premium
allocable to any period after the Closing as to which Buyers are not insureds on
such insurance), utility charges, processing, gathering or transportation
charges) and Losses that are based on, relate to or arise out of (in whole or in
part) the ownership, operation or use of any Transferred Interest and are, in
accordance with GAAP, attributable to the period of time at or after the
Effective Time, to the extent they are paid by or on behalf of Sellers, or
offset by Third Parties against amounts owed to Sellers;

 

(3)       the value of all Hydrocarbons in storage (or otherwise present in any
Equipment as line fill or otherwise) as of the Effective Time that are credited
to the Transferred Interests, such value to be the actual price received for
such Hydrocarbons upon the first sale thereof or, absent a sale, then such value
to be based upon the average market price posted in the area for Hydrocarbons of
similar quality and grade in effect as of the Effective Time and upon the
quantity as gauged or measured by the operator of the affected Properties, in
each case net of royalties and severance Taxes not yet paid thereon; and

 

(4)       any other amounts agreed upon by Sellers and Buyers.

 

(b)         Subject to Section 1.7, the Purchase Price shall be adjusted
downward (decreased) without duplication by the following:

 

(1)       the amount of (i) gross proceeds received by any Seller, or offset by
one or more Third Parties against amounts owed by any Seller, from the sale of
Hydrocarbons produced at or after the Effective Time from or attributable to the
Transferred Interests and (ii) any other income and proceeds actually received
by any Seller, or offset by one or more Third Parties against amounts owed by
any Seller, that are, in accordance with GAAP, attributable to the period of
time at or after the Effective Time with respect to the Transferred Interests;

 

(2)       all costs, expenses, expenditures, payments and payables (including
without limitation capital expenditures, royalties, rentals, Taxes, deposits,
billings under an operating agreement, prepaid insurance premiums, utility
charges, processing, gathering or transportation charges) and Losses that are
based on, relate to or arise out of (in whole or in part) the ownership,
operation or use of any Transferred Interests and are, in accordance with GAAP,
attributable to the period of time before the Effective Time, to the extent they
are paid by a Buyer (or offset by one or more Third Parties against amounts owed
to a Buyer);

 

7 

 

 

 

 

(3)       the aggregate Allocated Value of any Transferred Interests withheld
from Closing pursuant to the terms of this Agreement, including any reductions
of the Purchase Price required pursuant to Section 4.1 (Casualty Loss);

 

(4)       the aggregate amount of all Indebtedness that encumbers the
Transferred Interests as of the Closing Date; and

 

(5)       any other amounts agreed upon by Sellers and Buyers.

 

1.7         Closing Statements and Post-Closing Adjustments.

 

(a)          Preliminary Settlement Statement. At least five (5) Business Days
before the Closing and using the best information then available, Sellers shall
prepare and deliver to Buyers a settlement statement (the “Preliminary
Settlement Statement”) that shall set forth the Purchase Price adjusted as of
the Closing as provided in Section 1.6 (the “Closing Amount”) and each
adjustment to the Purchase Price and the calculation of such adjustments used to
determine the Closing Amount. Within three (3) Business Days after its receipt
of the Preliminary Settlement Statement, Buyers shall submit to Sellers in
writing any objections or proposed changes thereto; Buyers shall be deemed to
have agreed with all adjustments, other than as set forth in a timely
submission. Sellers and Buyers shall attempt to resolve any differences before
the Closing; the final Preliminary Settlement Statement shall consist only of
those adjustments agreed to (or deemed agreed to) at or before the Closing. All
other adjustments to the Purchase Price not determined as of Closing shall be
taken into account as provided in Section 1.7(b).

 

(b)          Post-Closing Adjustments.

 

(1)       Within one hundred twenty (120) days from the Closing, Sellers shall
prepare and deliver to Buyers, in accordance with this Agreement and GAAP, a
statement (herein called the “Final Settlement Statement”) setting forth each
adjustment to the Purchase Price that was not included in the Preliminary
Settlement Statement and showing the calculation of such adjustment. At any
Buyer’s request, Sellers shall supply reasonable documentation to support any
credit, charge, receipt or other item. Within thirty (30) days of receipt of the
Final Settlement Statement, Buyers shall deliver to Sellers a written report
containing (1) any changes that a Buyer proposes be made to the Final Settlement
Statement and (2) supporting documentation for such changes; if Buyers do not
timely deliver such report, Buyers shall be deemed to have agreed with the Final
Settlement Statement. The Parties shall negotiate in good faith and undertake to
agree with respect to the amounts due pursuant to such post-Closing
adjustment(s) no later than thirty (30) days after Buyers’ submission of their
written report hereunder to Sellers.

 

8 

 

 

(2)       In the event the Parties do not reach agreement within the period
provided in Section 1.7(b)(1), then any Party may refer the matter in dispute
for review and determination by any “Big 4” accounting firm (or any other
nationally-recognized, independent accounting firm mutually agreed by the
Parties) that has not been engaged by any Party for at least five (5) years
before the Closing Date. The accounting firm shall conduct the proceedings in
Houston, Texas in accordance with the Commercial Arbitration Rules of the AAA to
the extent such rules do not conflict with the terms of this Section. The
accounting firm’s determination shall be in writing and made within thirty (30)
days after submission of the matters in dispute and shall be final and binding
on the Parties, without right of appeal. In determining the proper amount of any
adjustment to the Purchase Price, the accounting firm shall not increase the
Purchase Price more than the increase proposed by Sellers nor decrease the
Purchase Price more than the decrease proposed by Buyers, as applicable. The
accounting firm shall act as an arbitrator for the limited purpose of
determining the specific disputed matters submitted by any Party and may not
award damages or penalties to any Party with respect to any matter. Each Party
shall bear its own legal fees and other costs of presenting its case. The
affected Buyer(s) shall bear one-half of the costs and expenses of the
accounting firm, and the affected Seller(s) shall bear the other half.

 

(3)       The date of final determination of the Adjusted Purchase Price
(whether by agreement of the Parties under subsection (b)(1) above or upon an
arbitrator’s award pursuant to subsection (b)(2) above) is referred to as the
“Final Settlement Date”. Within five (5) Days after the Final Settlement Date,
(i) if the Adjusted Purchase Price is less than the Closing Amount, the affected
Seller(s) shall pay to the affected Buyer(s) in immediately available funds the
amount of such difference (without interest) or (ii) if the Adjusted Purchase
Price is more than the Closing Amount, the affected Buyer(s) shall pay to the
affected Seller(s) in immediately available funds the amount of such difference
(without interest).

 

(c)          Amount to be Paid at Closing. The amount paid by Buyers at Closing
will include all (i) undisputed amounts from the Preliminary Closing Statement
and (ii) any changes to the Closing Statement agreed on by Buyers and Sellers
based on such discussions pursuant to this Agreement.

 

(d)          Disposition of Imbalances and Make-Up Obligations. An undivided
one-half of any and all benefits, obligations and liabilities associated with
any Imbalances respect to any Seller’s Transferred Interests from and after the
Effective Time shall accrue to, and be the responsibility of, each Buyer.
Neither the Closing Statement nor the Final Settlement Statement shall include
any adjustment for any Imbalances as of the Effective Time. Notwithstanding the
actual amounts or proceeds that a Buyer may receive from the Imbalances due to
underproduced positions of one or more Sellers or where Hydrocarbons or proceeds
therefor are owed to one or more Sellers for any Hydrocarbons produced from any
Leasehold Interest, Unit or Well, or the actual amounts that a Buyer must pay
with respect to Imbalances due to overproduced positions of one or more Sellers
or where Hydrocarbons or proceeds therefor are owing by one or more Sellers for
any Hydrocarbons produced from any Leasehold Interest, Unit or Well, the
following shall apply: the Parties shall settle such Imbalances as between
themselves, in the ordinary course of business following the Closing.

 

9 

 

 

(e)       Limitation in Adjustments. Notwithstanding anything else contrary
contained herein, in no event shall any downward adjustments (decreases) to the
Purchase Price as set forth in the Preliminary Settlement Statement in the
aggregate exceed Three Million ($3,000,000) Dollars. For clarity, (i) neither
this limit nor the provisions in Section 1.09(f) shall apply to or affect any
settlement/adjustment under Section 1.7(d) for any Imbalances and (ii) this
limit shall not apply to any adjustments for the Final Settlement Statement.

 

1.8         Allocated Values; Allocation of Purchase Price.

 

(a)       Solely for the purposes of determining the value of the Transferred
Interest in connection with any breach of the Special Warranty under this
Agreement, Buyers and Sellers have allocated the Purchase Price among the
Properties set forth on Exhibit A and Exhibit A-1 hereto, as applicable. The
value so allocated to a particular Property identified on Exhibit A or
Exhibit A-1 hereto may be referred to as “Allocated Value” for that Property, as
set forth in Exhibit B hereto. Buyers and Sellers agree that such allocation is
reasonable and shall not take any position inconsistent therewith. No Party,
however, makes any representations or warranties as to the accuracy of such
value or allocation.

 

(b)       Buyers and Sellers shall use commercially reasonable efforts to agree
to an allocation of the Purchase Price and any other items properly treated as
consideration for U.S. federal income Tax purposes among the classes of assets
provided for in Treasury Regulations § 1.338-6 with respect to the Transferred
Interests and, to the extent allowed by applicable Law, in a manner consistent
with the Allocated Values (the “Allocation Schedule”), within thirty (30) days
after the date that the Final Settlement Statement is finally determined
pursuant to Section 1.7(b). If Sellers and Buyers reach an agreement with
respect to the Allocation Schedule, (i) Buyers and Sellers shall use
commercially reasonable efforts to update the Allocation Schedule in accordance
with Section 1060 of the Code following any adjustment to the Purchase Price
pursuant to this Agreement, and (ii) Buyers and Sellers shall report
consistently with the Allocation Schedule on all Tax Returns, including Internal
Revenue Service Form 8594 (Asset Acquisition Statement under Section 1060);
provided, however, that no Party shall be unreasonably impeded in its ability
and discretion to negotiate, compromise and/or settle any Tax audit, Claim or
similar Proceeding in connection with such allocation.

 

1.9         Effective Time; Proration of Costs and Revenues.

 

(a)       Possession of the Transferred Interests shall be transferred from
Sellers to Buyers at the Closing, but the title to and risk of loss in and
certain financial benefits and obligations of the Transferred Interest shall be
transferred from Sellers to Buyers effective as of January 1, 2018, at 7:00
a.m., Central Time Zone (the “Effective Time”).

 

10 

 

 

(b)       Buyers shall be entitled to all production of Hydrocarbons from or
attributable to the Transferred Interest at and after the Effective Time (and
all products and proceeds attributable thereto), and to all other income,
proceeds, receipts and credits earned with respect to the Transferred Interest
at or after the Effective Time and shall be responsible for (and entitled to any
refunds with respect to) all Property Costs incurred at and after the Effective
Time.

 

(c)       Sellers shall be entitled to all production of Hydrocarbons from or
attributable to Transferred Interest prior to the Effective Time (and all
products and proceeds attributable thereto), and to all other income, proceeds,
receipts and credits earned with respect to the Transferred Interest prior to
the Effective Time and shall be responsible for (and entitled to any refunds
with respect to) all Property Costs incurred prior to the Effective Time.

 

(d)       Should a Buyer receive after Closing any proceeds or other income to
which any Seller is entitled under Section 1.9(c), such Buyer shall fully
disclose, account for and promptly remit the same to such Seller. Should a
Seller receive after Closing any proceeds or other income with respect to the
Transferred Interests to which a Buyer is entitled pursuant to Section 1.9(b),
such Seller shall fully disclose, account for, and promptly remit same to such
Buyer.

 

(e)       Should a Buyer pay after Closing any Property Costs for which a Seller
is responsible under Section 1.9(c), such Seller shall reimburse such Buyer
promptly after receipt of an invoice with respect to such Property Costs. Should
a Seller pay after Closing any Property Costs for which a Buyer is responsible
under Section 1.9(b), such Buyer shall reimburse such Seller promptly after
receipt of an invoice with respect to such Property Costs.

 

(f)       Sellers shall have no further entitlement to amounts earned from the
sale of Hydrocarbons produced from or attributable to the Transferred Interest
and other income earned with respect to the Transferred Interest and no further
responsibility for Property Costs with respect to the Transferred Interest
following the final determination and payment of the Adjusted Purchase Price in
accordance with Section 1.7(b).

 

1.10         Transferred Interest Subject to Existing Agreements and Legal
Requirements. The sale of the Transferred Interests to Buyers is subject to (and
Buyers agree to accept the Transferred Interest subject to) all Burdens listed
on Exhibit A-3 and all Permitted Encumbrances; provided however, that
notwithstanding anything contrary contained herein the Transferred Interests
shall not be subject to any overriding royalty interest, production payment, net
profits interest, Lien or otherwise of Sellers’ Lender (or any successor or
assignee).

 

11 

 

 

1.11         Taxes. Notwithstanding anything to the contrary herein, it is
acknowledged and agreed by and between Sellers and Buyers that the Purchase
Price excludes any sales Taxes or other Taxes in connection with the sale of the
Transferred Interest pursuant to this Agreement. If a determination is ever made
that sales, use, gross receipts, transfer, real property transfer, documentary
stamp, recording and other similar Taxes arising from and with respect to the
purchase and sale hereunder applies, Buyers and Sellers shall each be liable for
fifty percent (50%) of such Tax. Buyers shall indemnify and hold Sellers
harmless with respect to the payment of any of such Taxes, including any
interest or penalties assessed thereon, for which Buyers are responsible and
Sellers shall indemnify and hold Buyers harmless with respect to the payment of
any of such Taxes, including any interest or penalties assessed thereon, for
which Sellers are responsible, each pursuant to this section. The indemnity and
hold harmless obligation contained in the preceding sentence shall survive the
Closing. All ad valorem real property and personal property Taxes, fees or
assessments due with respect to the Transferred Interests (collectively,
“Property Taxes”) shall be prorated between Sellers, on the one hand, and
Buyers, on the other hand, as of the Effective Time on a calendar year basis
based upon the number of days in the calendar year prior to the Effective Time
and following the Effective Time, using the calendar year 2017 Tax rates and
assessments by the appropriate Governmental Entity. Such proration shall be
recalculated at such time as the calendar year 2018 tax assessments are
available, and the Parties shall cooperate with each other in all respects in
connection with such recalculation and promptly pay any sums due in consequence
thereof to the Party or Parties entitled to recover the same. If any Party pays
Taxes for which it is entitled to be reimbursed pursuant to this Section 1.11,
the Party responsible therefor shall promptly reimburse such Party so paying
upon notice of the amount paid by such Party. Each Party shall be responsible
for its own income, franchise and margin Taxes, if any, that may result from the
transactions contemplated by this Agreement.

 

 

Article II.
Sellers’ Representations And Warranties

 

2.1         Sellers’ Representations and Warranties. Each Seller represents and
warrants to Buyers as of both the Effective Time, if applicable, and Execution
Date as follows.

 

(a)       Such Seller is a limited liability company duly organized, validly
existing and in good standing under the Laws of Delaware and is duly qualified
to carry on its business in those states where the conduct of its business or
ownership or leasing of its Properties is such as to require such Seller to be
so qualified.

 

(b)       Such Seller has all requisite power and authority to carry on its
business as presently conducted, to enter into this Agreement and the other
documents and agreements contemplated hereby, and to perform its obligations
under this Agreement and the other documents and agreements contemplated hereby.
The consummation of the transactions contemplated by this Agreement will not
violate, or be in conflict with, (i) any provision of such Seller’s governing
agreements, (ii) any material agreement or instrument to which Seller is a party
or by which Seller is bound or (iii) any judgment, decree, order, statute, rule,
or regulation applicable to such Seller. This Agreement and all agreements,
contracts, documents and instruments required hereunder to be executed and
delivered at Closing (“Ancillary Documents”) by such Seller constitute such
Seller’s legal, valid and binding obligations in accordance with their
respective terms, subject to applicable bankruptcy and other similar Laws of
general application with respect to creditors.

 

(c)       The execution, delivery and performance of this Agreement and the
Ancillary Documents and the transactions contemplated hereby and thereby have
been duly and validly authorized by all requisite authorizing action, company or
otherwise, on the part of such Seller and such Seller’s affiliates that are
parties thereto.

 

12 

 

 

(d)       There are no bankruptcy, reorganization or receivership Proceedings
pending by or against, being contemplated by, or, to Sellers’ Knowledge,
threatened against, any Seller.

 

(e)       No broker’s or finder’s fees have been incurred or are owed with
respect to the transactions contemplated by this Agreement other than
obligations that are the sole responsibility of one or more Sellers.

 

(f)       To Sellers’ Knowledge, there is no order, Proceeding or Claim pending,
or threatened in writing, against any Seller that relates to the Transferred
Interests or that challenges, or that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, the transactions
contemplated by this Agreement.

 

(g)       Each Seller (i) has timely filed all Tax returns for non-income Taxes
with respect to the Transferred Interest required to be filed by such Seller
(taking into account any extension of time to file granted or obtained) and all
such Tax returns are true, correct and complete in all material aspects;
(ii) has paid all non-income Taxes with respect to the Transferred Interest that
have become due; (iii) is not currently subject to an extension or waiver of the
statute of limitations applicable to any Tax return or with respect to a
non-income Tax assessment or deficiency with respect to the Transferred
Interest, which period has not yet expired; and (iv) is not currently subject to
any Proceeding with respect to non-income Taxes, and no such Proceeding has been
threatened in writing with respect to any non-income Taxes with respect to the
Transferred Interest.

 

(h)       Upon the Closing (but effective at all times from the Effective Time
to the Closing), none of such Transferred Interests shall be subject to any Lien
or any Indebtedness or to any overriding royalty interests or reversionary
interests (or other interest in any Lease) that burden any or all of the
Transferred Interests other than the Burdens shown on Exhibit A-3 hereto.

 

(i)        To Sellers’ Knowledge, Sellers have been in compliance in all
material respects with, and have maintained the Transferred Interests (to the
extent such activities have been performed by any Seller or its affiliates) in
compliance in all material respects with, all Contracts and all applicable Laws.

 

(j)        Except for (i) Consents that are customarily obtained post-closing
from Governmental Entities, (ii) such written Consents that have been obtained
and delivered to Buyers at or before the Closing and (iii) those Consents listed
on Schedule 2.1(j) hereto, no Consent is required to be made or obtained.

 

(k)       Except as identified on Schedule 2.1(k) hereto, no Person holds a
preferential right to purchase or acquire any or all portions of such Seller’s
Transferred Interests or any interest therein as a result of or in connection
with the transactions contemplated by this Agreement.

 

(l)        Except as identified on Schedule 2.1(l) hereto, no Proceeding
relating to any or all portions of the Properties is pending against such Seller
or, to such Seller’s Knowledge, threatened against such Seller or any or all
portions of the Properties. No Proceeding affecting the execution and delivery
of this Agreement by such Seller or the consummation of the transactions
contemplated hereby by such Seller is pending against such Seller or, to such
Seller’s Knowledge, threatened against such Seller.

 

13 

 





 

(m)         All lessor’s royalties, overriding royalty interests and similar
burdens owing by such Seller with respect to such Seller’s Transferred Interests
have been, and are being, paid timely.

 

(n)          Neither such Seller nor, to such Seller’s Knowledge, any other
party to any Contract is in material breach of any Contract. The Scheduled
Contracts include all Contracts to which such Seller is a party and that are of
any type described below:

 

(i)       any Contract that can reasonably be expected to result in aggregate
payments by such Seller of more than Twenty-Five Thousand Dollars ($25,000) at
or after the Effective Time;

 

(ii)      any Hydrocarbon purchase and sale, transportation, processing,
gathering, storage, marketing or similar Contract that cannot be terminated at
or after the Closing on notice of thirty (30) days or less without penalty or
payment of any fee;

 

(iii)     any Contract (whether evidencing a sale-leaseback, Indebtedness for
borrowed money or otherwise) granting a Lien on such Seller’s Transferred
Interest;

 

(iv)     any Contract by which such Seller leases or subleases any of its
Transferred Interest to or from another Person (other than another Party);

 

(v)      any participation agreement, joint development agreement, area of
mutual interest agreement, exploration agreement, asset purchase agreement,
farmin agreement, farmout agreement, partnership agreement, joint venture
agreement, operating agreement, unit agreement, production handling agreement,
processing agreement, gathering agreement or acreage dedication agreement;

 

(vi)     any Contract a default by such Seller under which will (1) have a
material adverse effect as to the transaction hereunder between such Seller and
a Buyer, (2) prevent or materially delay such Seller from receiving the proceeds
or production attributable to such Seller’s Transferred Interests or (3) result
in cancellation or reduction of such Seller’s interest in any Property; or

 

(vii)    any Contract by which such Seller guarantees any obligation of any
other Person.

 

14 

 





 

Article III.
Buyers’ Representations and Warranties

 

3.1         Buyers’ Representations and Warranties. Each Buyer represents and
warrants to Sellers as of both the Effective Time and Execution Date as follows.

 

(a)       Such Buyer is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Texas and is duly qualified to
carry on its business in those states where the conduct of its business or
ownership or leasing of its properties is such as to require such Buyer to be so
qualified.

 

(b)       Such Buyer has all requisite power and authority to carry on its
business as presently conducted, to enter into this Agreement and the other
documents and agreements contemplated hereby, and to perform it obligations
under this Agreement and the other documents and agreements contemplated hereby.
The consummation of the transactions contemplated by this Agreement will not
violate, or be in conflict with, (i) any provision of such Buyer’s governing
documents, (ii) any material agreement or instrument to which such Buyer is a
party or by which such Buyer is bound or (iii) any judgment, decree, order,
statute, rule, or regulation applicable to such Buyer. This Agreement and the
Ancillary Documents to be executed and delivered by such Buyer at Closing
constitute such Buyer’s legal, valid and binding obligations in accordance with
their respective terms, subject to applicable bankruptcy and other similar Laws
of general application with respect to creditors.

 

(c)       The execution, delivery and performance of this Agreement and the
Ancillary Documents and the transactions contemplated hereby and thereby have
been duly and validly authorized by all requisite authorizing action, corporate
or otherwise, on the part of such Buyer and each of such Buyer’s affiliates that
is a party thereto.

 

(d)       There are no bankruptcy, reorganization or receivership Proceedings
pending by or against, being contemplated by, or, to the actual knowledge of
such Buyer, threatened against such Buyer.

 

(e)       No broker’s or finder’s fees have been incurred or are owed with
respect to the transactions contemplated by this Agreement other than
obligations that are the sole responsibility of such Buyer.

 

(f)       To such Buyer’s knowledge, there is no order, Proceeding or Claim
pending, or threatened in writing, against such Buyer that challenges, or that
may have the effect of preventing, delaying, making illegal, or otherwise
interfering with, the transactions contemplated by this Agreement.

 

(g)       Such Buyer acknowledges that neither the solicitation of an offer for,
nor the sale of, the Transferred Interests by any Seller has been registered
under any securities Laws. Such Buyer intends to acquire its share of the
Transferred Interests for its own benefit and account and is not acquiring any
Transferred Interest with the intent of distributing fractional undivided
interests in any Transferred Interest in a manner that would violate any federal
or state securities Laws. At no time has such Buyer been solicited by or through
any public promotion in connection with the transactions contemplated by this
Agreement.

 

15 

 





 

(h)       Such Buyer is eligible under all applicable Laws to own leases
covering the Leases and has the financial resources available to close the
transactions contemplated by this Agreement without financing that is subject to
any material contingency.

 

(i)        Such Buyer is a sophisticated, experienced and knowledgeable
purchaser, owner and operator of oil and gas properties and related facilities
(with sufficient financial resources, technical expertise and personnel), is
knowledgeable of the usual and customary practices of prudent oil and gas
operators, is able to evaluate (and has in fact evaluated) the Transferred
Interests for purchase and the merits and economic and other risks of acquiring
and owning its share of the Transferred Interests and assuming its share of the
Assumed Liabilities and such Buyer’s other obligations under this Agreement and
is not a “consumer” within the meaning of the Texas Deceptive Trade
Practices-Consumer Protection Act, Tex. Bus. & Com. Code art. 17.41 et seq., the
Louisiana Unfair Trade Practices and Consumer Protection Law, La. R.S. 51:1401
et seq., or any comparable Law. In making its decision to enter into this
Agreement and to consummate the transactions contemplated herein, such Buyer
(i) has satisfied itself, based upon the representations and warranties of
Sellers set forth in this Agreement and its own independent investigation, as to
the physical and environmental condition of the Properties, which includes
access to the Properties, the officers and employers of Sellers, and the books,
records and files of Sellers relating to the Properties, (ii) has relied on no
representations or warranties of Sellers (other than as expressly set forth in
this Agreement) and otherwise has relied solely on its own independent
investigation, evaluation, appraisal and judgment of the Transferred Interests,
(iii) has, with its legal counsel and other advisers, carefully reviewed all of
the provisions of this Agreement and (iv) fully understands the legal effects of
this Agreement, including the meaning and effect of each provision of this
Agreement. Such Buyer acknowledges that Sellers have not made, and that Sellers
expressly disclaim and negate, any representation or warranty (other than those
express representations and warranties made in this Agreement), whether express,
statutory, implied or otherwise.

 

 

Article IV.
Casualty Loss

 

4.1           Casualty Loss.

 

(a)       If prior to the Closing, any Property (or any part thereof) is damaged
or destroyed (including any well, platform or other infrastructure) as a result
of flood, wind, hurricane or other act of God, fire, theft, vandalism,
terrorism, act of war, explosion or other casualty event (each a “Casualty
Event”), this Agreement shall remain in full force and effect notwithstanding
any such Casualty Event.

 

16 

 





 

(b)       In the event of any loss described in Section 4.1(a), Sellers must
elect, by written notice to Buyer prior to the Closing Date, either to (i) cause
the Property affected by the Casualty Event to be repaired, restored or
replaced, at Sellers’ sole cost, as promptly as reasonably practicable, but only
up to the Allocated Value thereof (which work may extend after the Closing
Date), (ii) indemnify Buyers, pursuant to an agreement to be executed at the
Closing reasonably acceptable to the Parties, against any costs or expenses that
Buyers reasonably incur to repair, restore or replace the Property, but only up
to the Allocated Value thereof, or (iii) deem the Transferred Interest affected
by the Casualty Event to be an Excluded Asset that shall be excluded from the
Transferred Interests to be conveyed to Buyers at the Closing and reduce the
Purchase Price by the Allocated Value of such Transferred Interests pursuant to
Section 1.6(b)(4). In each case, Sellers shall retain all rights to insurance
and other Claims against Third Parties with respect to the Casualty Events,
except to the extent the Parties otherwise agree in writing.

 

 

Article V.
Title

 

5.1           Special Warranty of Title. EACH SELLER WILL CONVEY TITLE TO ITS
TRANSFERRED INTERESTS TO BUYERS WITHOUT ANY WARRANTY OF TITLE, EXPRESS,
STATUTORY OR IMPLIED, NOT EVEN FOR RETURN OF THE PURCHASE PRICE, except that
each Seller shall warrant and defend title to such Seller’s Transferred Interest
unto Buyers (and their respective successors and assigned) against (a) every
Person whomsoever lawfully claiming or to claim the same or any part thereof by,
through or under such Seller, but not otherwise, subject, however, to the
Permitted Encumbrances and the other matters set forth herein and (b) any
overriding royalty interest, reversionary interest or other burden of any kind
to such Seller’s Transferred Interest other than those Burdens set forth on
Exhibit A-3 hereto (the “Special Warranty”). In no event shall the foregoing
warranty extend to or be enforceable by any Third Party other than Buyers,
specifically excluding Buyers’ successors and assigns in all or part of the
Transferred Interests.

 

5.2           Limitations on Special Warranty. Recovery by Buyers for any breach
by a Seller of the Special Warranty shall be limited to an amount (without any
interest accruing thereon) equal to the reduction to the Purchase Price to which
Buyer would have been entitled had Buyer asserted the defect giving rise to such
breach of the Special Warranty in the Preliminary Settlement Statement and in no
event shall that recovery together with any other recovery for any breach of the
Special Warranty related to the affected Transferred Interest exceed the
Allocated Value of such Transferred Interest.

 

17 

 





 

5.3           Consents to Assignment. Sellers shall use all reasonable efforts
to obtain all necessary Consents from Third Parties to assign the Transferred
Interests. Notwithstanding anything herein to the contrary, no Seller shall be
liable for failure to obtain any such consents or waivers. At Closing, Sellers
shall notify Buyers in writing of all such required non-governmental third-party
Consents to the assignment of the Transferred Interests to Buyers which have not
been obtained and the Properties to which they pertain. In no event shall there
be included in the Assignment at Closing the Transferred Interest in any
Property subject to an unsatisfied consent requirement that would be triggered
by the purchase and sale contemplated by this Agreement and provides that
transfer of the Property without consent will result in a termination or other
material impairment of any rights in relation to such Property (a “Consent
Requirement”). In cases where the Transferred Interest subject to such a Consent
Requirement is a Contract and Buyers are assigned the Transferred Interests in
the Properties to which the Contract relates, but the Transferred Interest in
the Contract is not transferred due to the unwaived Consent Requirement, Sellers
shall use commercially reasonable efforts after Closing to obtain the applicable
consent so that the Transferred Interest in such Contract can be transferred to
Buyers upon receipt of such consent. In cases where the Property subject to a
Consent Requirement is a Property and the applicable consent is not obtained on
or prior to the Closing Date, Buyers may elect to exclude such Transferred
Interest from the Properties for purposes of Closing, in which event the
Purchase Price payable at Closing shall be reduced by an amount equal to the
Allocated Value of such Transferred Interest in such Property. If such an
unsatisfied Consent Requirement for which a Purchase Price adjustment is made is
subsequently satisfied prior to the date of the determination of the final
adjustment to the Purchase Price under Section 1.7(b), Sellers shall receive an
additional upward adjustment to the Purchase Price in the final adjustments made
under Section 1.7(b) equal to the amount of the previous reduction in the
Purchase Price on account of the Consent Requirement. Within two days of the
Final Settlement Date, Sellers shall assign to Buyers using the form attached
hereto as Exhibit C, to the extent previously unassigned, the Transferred
Interest in each Property subject to an aforementioned Consent Requirement that
was subsequently satisfied prior to the Final Settlement Date.

 

5.4           Waiver of Preferential Rights. Each Party waives any preferential
right it may have with respect to the purchase and sale hereunder as to any
other Party.

 

 

Article VI.
Closing

 

6.1           Date and Place of Closing. The purchase by Buyers and the sale by
Sellers of the Transferred Interests as contemplated by this Agreement (the
“Closing”) shall take place at the offices of Sellers at 1254 Enclave Parkway,
Suite 600, Houston, Texas 77077, contemporaneously with the execution and
delivery of this Agreement.

 

6.2           Post Closing. In addition to the obligations of the Parties as set
forth in Section 1.7, after the Closing, each Party, at the request of another
Party and without any additional compensation, shall execute and deliver, or
shall cause to be executed and delivered, from time to time such further
instruments of conveyance and transfer and shall take such other action as any
other Party may reasonably request to convey and deliver the Transferred
Interests and to accomplish the orderly transfer of Transferred Interests,
amendments to or assignments of Contracts, to the extent necessary, all in a
manner contemplated or required by this Agreement. Upon a Buyer’s request,
Sellers shall make any specified Records available to such Buyer for inspection
and copying.

 

18 

 





 

Article VII.
Closing Obligations

 

At the Closing, the following events shall occur, each being a condition
precedent to the others and each being deemed to have occurred simultaneously
with the others:

 

7.1         Sellers’ Obligations.

 

(a)          Sellers shall execute, acknowledge and deliver multiple
counterparts of one or more Assignments in substantially the form attached
hereto as Exhibit C (each, an “Assignment”) that collectively assign the
Transferred Interests to Buyers effective as of the Effective Time.

 

(b)          Sellers shall execute and deliver multiple counterparts of the
following assignment forms (with an executed copy of the Assignment attached as
Exhibit “A” to each):

 

(i)       Form BOEM-0150 for the EW 834 RT;

 

(ii)      Form BOEM-0151 for the Deep EW 834 OR;

 

(iii)     Form BOEM-0150 for OCS-G 33140 (as to all of Block 790, Ewing Bank);

 

(iv)     Form BOEM-0150 for OCS-G 33177 (as to all of Block 793, Mississippi
Canyon);

 

(v)      Form BOEM-0150 for OCS-G 33707 (as to all of Block 835, Ewing Bank);
and

 

(vi)     Form BOEM-0150 for OCS-G 35805 (as to all of Block 789, Ewing Bank).

 

(c)          Sellers shall deliver or cause to be delivered an executed
statement described in Treasury Regulation § 1.1445-2(b)(2) certifying that each
such Seller is not a foreign Person within the meaning of the Code, in
substantially the form attached hereto as Exhibit D.

 

(d)          Sellers shall deliver or cause to be delivered a certificate duly
executed by an authorized representative of Sellers, dated as of the Closing,
(i) certifying that Sellers’ representations and warranties contained in this
Agreement are true and correct, (ii) certifying on behalf of Sellers that this
Agreement, the Ancillary Documents and the transactions contemplated hereunder
have been duly authorized by each Seller and (iii) certifying on behalf of
Sellers the incumbency of each individual executing this Agreement or any
Ancillary Document on behalf of any Seller.

 

(e)           Sellers shall deliver to Buyers written evidence, satisfactory to
Buyers and their counsel:

 

(1)       that, upon the Closing, the Transferred Interests shall not be
burdened by any Lien, overriding royalty interest or other burden in favor of
Sellers’ Lenders;

 

(2)       that Fieldwood Energy LLC has consented to the assignment hereunder
(and all prior assignments in Sellers’ chain-of-title) with respect to the Noble
Farmout Agreement;

 

19 

 

 

(3)       that each party to the Operating Agreement has waived its preferential
right as to the assignment hereunder as to any or all portions of the
Transferred Interests; and

 

(4)       that the holders of any overriding royalty interest granted by
Hall-Houston Exploration III, LP in any Lease hold collectively no more than 2%
of 12.5% of 8/8ths as to any portion of any Lease.

 

(f)          Sellers shall execute and deliver the remaining documents,
instruments and materials required of Sellers by this Agreement or otherwise
reasonably requested by Buyers or Buyers’ counsel.

 

7.2          Buyers’ Obligations.

 

(a)           Each Buyer shall deliver by wire transfer of immediately available
funds to Sellers (through each’s manager, Ridgewood Energy Corporation), in
accordance with Sellers’ written wire transfer instructions, which have been
provided by Sellers to Buyers, an amount equal to such Buyer’s share of the
Closing Amount. Upon the receipt of any amounts into such account of Ridgewood
Energy Corporation (whether as part of the Closing, under the Final Settlement
Statement or otherwise), Sellers shall release, indemnify and defend the
pertinent Buyer from any Claims relating to the payment of such amounts and/or
the allocation of any or all of such amounts among Sellers.

 

(b)           Buyers shall execute, acknowledge and deliver each counterpart of
each Assignment and each assignment form referenced in Section 7.1(b) above.

 

(c)           Each Buyer shall deliver or cause to be delivered a certificate
duly executed by an authorized representative of such Buyer, dated as of the
Closing, (i) certifying that such Buyer’s representations and warranties
contained in this Agreement are true and correct, (ii) certifying on behalf of
such Buyer that this Agreement, the Ancillary Documents and the transactions
contemplated hereby have been duly authorized by such Buyer and (iii) certifying
on behalf of such Buyer the incumbency of each representative of such Buyer
executing this Agreement or any Ancillary Document on behalf of such Buyer.

 

(d)           Buyers shall execute and deliver the remaining documents,
instruments and materials required of Buyers by this Agreement or otherwise
reasonably requested by Sellers or Sellers’ counsel.

 

 

Article VIII.
[intentionally blank]

 

20 

 

 

Article IX.
Indemnification

 

9.1         Indemnification.

 

(a)       Indemnification by Sellers. From and after Closing, Sellers shall
indemnify, defend and hold harmless each Buyer, its current and future
affiliates and its and their Representatives (collectively, the “Buyers
Indemnified Parties”) from and against any and all Losses, including
Environmental Losses, actually incurred or suffered by the Buyers Indemnified
Parties as a result of, relating to or arising out of (i) any breach of any
representation or warranty made by any Seller contained in this Agreement or in
any Ancillary Document, (ii) any breach of any covenant or agreement made or to
be performed by any Seller under this Agreement or any Ancillary Document and/or
(iii) the Retained Liabilities.

 

(b)       Indemnification by Buyers. From and after Closing, each Buyer shall
indemnify, defend and hold harmless each Seller, its current and future
affiliates and its and their Representatives (collectively, the “Sellers
Indemnified Parties”) from and against any and all Losses, including
Environmental Losses, actually incurred or suffered by the Sellers Indemnified
Parties as a result of, relating to or arising out of (i) any breach of any
representation or warranty made by such Buyer contained in this Agreement or any
Ancillary Document, (ii) the breach of any covenant or agreement made or to be
performed by such Buyer under this Agreement and (iii) such Buyer’s share of the
Assumed Liabilities.

 

9.2         Limitations on Liability.

 

(a)       Survival.

 

(1)       All of the representations and warranties of Sellers contained in
Article II (other than in Section 2.1(a)-(e)) shall continue in full force and
effect for a period of two (2) years after the Closing Date and expire
thereafter. All other representations, warranties, covenants and obligations of
Sellers and all representations, warranties, covenants and obligations of Buyers
under this Agreement shall indefinitely survive the Closing.

 

(2)       Sellers’ indemnities in Sections 9.1(a)(i) and 9.1(a)(ii) and Buyers’
indemnities in Sections 9.1(b)(i) and 9.1(b)(ii) shall terminate as of the
termination date of each respective representation, warranty, covenant or
agreement that is subject to indemnification, except in each case as to matters
for which a specific written claim for indemnity has been delivered to the
applicable Party on or before such termination date. Sellers’ indemnity in
Section 9.1(a)(iii) for (y) the Retained Liabilities described in Sections
1.5(a), 1.5(c), 1.5(d) and 1.5(e) shall continue without time limit, and (z) the
Retained Liabilities described in Section 1.5(b) shall terminate two (2) years
after the Closing Date. Buyers’ indemnities in Section 9.1(b)(iii) shall
continue without time limit.

 

(b)       Indirect and Punitive Damages. Under no circumstances shall any Party
be liable to another Party for any indirect, consequential, contingent,
unforeseen, special, exemplary or punitive damages of any nature (including lost
profits); provided, however, that any such damages recovered by any Third Party
for which a Party owes another Party an indemnity under this Agreement shall not
be waived.

 

21 

 

 

(c)       Insurance and Duplication. The Parties will make appropriate
adjustments for any insurance proceeds actually received by any Buyers
Indemnified Party or Sellers Indemnified Party in determining Losses for
purposes of this Article IX. Any Liability for indemnification under this
Agreement shall be determined without duplication of recovery by reason of the
state of facts giving rise to such Liability constituting a breach of more than
one representation, warranty, covenant or agreement.

 

9.3         Indemnification Procedures. All claims for indemnification under
this Agreement related to Third Party Claims shall be asserted and resolved
pursuant to this Section 9.3.

 

(a)       Promptly after the receipt by any Person seeking indemnification
hereunder (an “Indemnified Party”) of a notice of any Claim by any Third Party
that may be subject to indemnification hereunder (a “Third Party Claim”), such
Indemnified Party shall give written notice of such Third Party Claim to the
indemnifying Party (the “Indemnifying Party”) stating the nature and basis of
the Third Party Claim and the amount thereof, to the extent known, along with
copies of the relevant documents evidencing the Third Party Claim and the basis
for indemnification sought. Failure of the Indemnified Party to give such notice
shall not relieve the Indemnifying Party from liability on account of this
indemnification, except if and to the extent that the Indemnifying Party is
actually prejudiced thereby.

 

(b)       The Indemnifying Party, at its own expense, shall have the right,
exercisable within thirty (30) days of receipt of notice of the Third Party
Claim, to assume the defense of the Indemnified Party against the Third Party
Claim so long as (i) the Indemnifying Party proceeds in good faith and in a
timely manner and (ii) such Third Party Claim involves (and continues to
involve) solely monetary damages.

 

(c)       So long as the Indemnifying Party has assumed the defense of the Third
Party Claim in accordance with Section 9.3(b), (i) the Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third Party Claim, it being understood that the Indemnifying
Party shall pay all costs and expenses of counsel for the Indemnified Party
(A) for all periods prior to such time as the Indemnifying Party has notified
the Indemnified Party that it has assumed the defense of such Third Party Claim
and (B) if there is a conflict of interest between the Indemnifying Party and
the Indemnified Party, (ii) the Indemnified Party shall not consent to the entry
of any judgment or enter into any settlement with respect to the Third Party
Claim without the prior written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed), and (iii) the Indemnifying Party
shall not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed).

 

22 

 

 

(d)       The Parties shall use commercially reasonable efforts to minimize
Losses from Third Party Claims and shall act in good faith and in a timely
manner in responding to, defending against, settling or otherwise dealing with
Third Party Claims. The Parties shall also cooperate in any such defense and
give each other reasonable access to all information relevant thereto. Whether
or not the Indemnifying Party shall have assumed the defense of a Third Party
Claim, the Indemnifying Party shall not be obligated to indemnify the
Indemnified Party hereunder for any settlement entered into without the
Indemnifying Party’s prior written consent, which consent shall not unreasonably
withheld or delayed. Notwithstanding the foregoing, the Indemnified Party shall
have the sole and exclusive right to settle any Third Party Claim, on such terms
and conditions as it deems reasonably appropriate, to the extent such claim
involves equitable or other non-monetary relief.

 

9.4         Fault of Parties. THE INDEMNIFICATION PROVIDED FOR IN THIS
ARTICLE IX SHALL BE APPLICABLE WHETHER OR NOT THE CLAIMS IN QUESTION AROSE FROM
THE SOLE, CONCURRENT, ACTIVE OR PASSIVE FAULT, NEGLIGENCE OR STRICT LIABILITY OF
ANY PARTY OR OTHER PERSON AND REGARDLESS OF WHO MAY BE AT FAULT OR OTHERWISE
RESPONSIBLE UNDER ANY OTHER CONTRACT, OR ANY STATUTE, RULE, OR THEORY OF LAW,
INCLUDING, BUT NOT LIMITED TO, THEORIES OF STRICT LIABILITY OR UNSEAWORTHINESS
OF ANY VESSEL BUT EXCLUDING GROSS NEGLIGENCE AND WILLFUL MISCONDUCT OF THE PARTY
(OR OTHER PERSON) TO BE INDEMNIFIED. THE PARTIES ACKNOWLEDGE THAT THE FOREGOING
INDEMNITIES TOGETHER WITH THIS STATEMENT COMPLY WITH THE EXPRESS NEGLIGENCE RULE
AND ARE CONSPICUOUS.

 

9.5         Exclusive Remedies. The Parties agree that the indemnification
provisions of this Article IX shall be the exclusive remedies of the Parties and
their respective Indemnified Parties after the Closing for any breach or
inaccuracy of any representation or warranty or breach of any covenant or
agreement contained in this Agreement or any other Claim, whether in law or in
equity, arising out of this Agreement or the transactions contemplated hereby,
and the Parties shall not be entitled to a rescission of this Agreement or to
any further indemnification or other rights or claims of any nature whatsoever
in respect thereof, all of which the Parties hereto hereby waive.

 

(a)       Each Party acknowledges and agrees that such Party may not avoid such
limitation on liability by (x) seeking damages for breach of contract, tort or
pursuant to any other theory of liability, all of which are hereby waived, or
(y) asserting or threatening any claim against any Person who is not a party
hereto (or a successor to a party hereto) for any breach of any representation,
warranty or covenant contained in this Agreement.

 

(b)       Except as set forth in this Agreement, each Buyer (on behalf of
itself, each of its other Buyers Indemnified Parties and their respective
insurers and successors in interest) waives, releases, remises and forever
discharges, to the fullest extent permitted by applicable Law, the Sellers
Indemnified Parties from any and all Claims, Losses or Liabilities, in Law or in
equity, known or unknown, which such parties might now or subsequently may have,
based on, relating to or arising out of this Agreement, Sellers’ ownership, use
or operation of the Transferred Interests, or the condition, quality, status or
nature of the Transferred Interests, including rights to contribution under
CERCLA and under other Environmental Laws, breaches of statutory or implied
warranties, nuisance or other tort actions, rights to punitive damages and
common law rights of contribution, rights under agreements between Sellers and
any Persons who are affiliates of Sellers, and rights under insurance maintained
by Sellers or any Person who is an affiliate of Sellers, EVEN IF CAUSED IN WHOLE
OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT, BUT EXCLUDING
GROSS NEGLIGENCE AND WILLFUL MISCONDUCT) OF ANY RELEASED PERSON, excluding,
however, any existing contractual rights between (i) any Buyer or any of its
affiliates and (ii) any Seller or any of its affiliates under contracts between
them relating to the Transferred Interests, other than this Agreement.

 

23 

 





 

(c)       Except as set forth in this Agreement, each Seller (on behalf of
itself, each of its other Sellers Indemnified Parties and their respective
insurers and successors in interest) waives, releases, remises and forever
discharges, to the fullest extent permitted by applicable Law, the Buyers
Indemnified Parties from any and all Claims, Losses or Liabilities, in Law or in
equity, known or unknown, which such parties might now or subsequently may have,
based on, relating to or arising out of this Agreement, breaches of statutory or
implied warranties, nuisance or other tort actions, rights to punitive damages
and common law rights of contribution, rights under agreements between any Buyer
and any Person who is an affiliate of such Buyer, and rights under insurance
maintained by any Buyer or any Person who is an affiliate of any Buyer, EVEN IF
CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT,
BUT EXCLUDING GROSS NEGLIGENCE AND WILLFUL MISCONDUCT) OF ANY RELEASED PERSON,
excluding, however, any existing contractual rights between (i) any Seller or
any of its affiliates and (ii) any Buyer or any of its affiliates under
contracts between them relating to the Transferred Interests, other than this
Agreement.

 

(d)       EACH PARTY EXPRESSLY WAIVES ALL RIGHTS AFFORDED BY ANY LAW WHICH
LIMITS THE EFFECT OF A RELEASE WITH RESPECT TO UNKNOWN CLAIMS. EACH PARTY
UNDERSTAND THE SIGNIFICANCE OF THIS RELEASE OF UNKNOWN CLAIMS AND WAIVER OF
STATUTORY PROTECTION AGAINST A RELEASE OF UNKNOWN CLAIMS. EACH PARTY ALSO
ACKNOWLEDGES AND AGREES THAT THIS WAIVER IS AN ESSENTIAL AND MATERIAL TERM OF
THIS AGREEMENT.

 

9.6         Bargaining Position. The Parties agree that this Article IX and the
limits imposed on each Party’s remedies with respect to this Agreement and the
transactions contemplated hereby were specifically bargained for between
sophisticated parties and were specifically taken into account in the
determination of the amount of the Purchase Price.

 

 

Article X.
Notices

 

10.1       Notice. All communications required or permitted under this Agreement
shall be in writing and any communication or delivery hereunder shall be deemed
to have been fully made if actually delivered, or if mailed by registered or
certified mail, postage prepaid, to the address as set forth below (or such
other address for a Party as such Party may specify by written notice in
accordance with this Section 10.1):

 

24 

 





 

If to a SELLER:

 

Ridgewood Energy Corporation
1254 Enclave Parkway, Suite 600
Houston, Texas 77077
W. Gregory Tabor
Phone: (281) 293-8449
Fax: (281) 293-7705
E-mail: gtabor@ridgewoodenergy.com

 

If to Walter:

 

Walter Oil & Gas Corporation
1100 Louisiana Street, Suite 200
Houston, Texas 77002-5299
Attention: Chad Elias
Phone: (713) 659-1221
Fax: (713) 756-1177
E-mail: celias@walteroil.com

 

If to Gordy:

 

Gordy Oil Company
100 Waugh Drive, Suite 400Houston, Texas 77007
Attention: Brianne Gravatt
Phone: (713) 951-0100
Fax: (713) 951-0191
E-mail: bgravatt@sginterests.com

 

 

Article XI.
Warranties

 

11.1       Disclaimer of Warranties. The express representations and warranties
contained in this Agreement are exclusive and are in lieu of all other
representations and warranties, express, implied or statutory. EXCEPT AS
EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT:

 

(a)       EACH BUYER REPRESENT THAT IT HAS INSPECTED, OR HAS HAD THE OPPORTUNITY
TO INSPECT, THE PROPERTIES AND ACCEPTS THE PHYSICAL AND ENVIRONMENTAL CONDITION
OF THE PROPERTIES ON AN “AS IS-WHERE IS” AND “WITH ALL FAULTS” BASIS AND IN
PRESENT CONDITION AND STATE OF REPAIR.

 

25 

 

  

(b)       EACH BUYER (i) FOREVER RELEASES EACH SELLER FROM ANY LIABILITY WITH
RESPECT TO THE PHYSICAL AND ENVIRONMENTAL CONDITION OF THE PROPERTIES COMPRISING
THE TRANSFERRED INTEREST AT THE CLOSING WHETHER OR NOT CAUSED BY OR ATTRIBUTABLE
TO SELLERS’ NEGLIGENCE, FAULT, OR STRICT LIABILITY, AND WHETHER OR NOT ARISING
DURING THE PERIOD OF, OR FROM, OR IN CONNECTION WITH SELLERS’ OWNERSHIP OR USE
OF THE PROPERTIES PRIOR TO OR AT THE CLOSING AND (ii) WAIVES ANY RIGHT TO
RECOVER FROM ANY SELLER ANY AND ALL DAMAGES, CLAIMS, LOSSES, LIABILITIES,
PENALTIES, FINES, LIENS, JUDGMENTS, COSTS AND EXPENSES WHATSOEVER, (INCLUDING
WITHOUT LIMITATION, ATTORNEYS' FEES AND COSTS), WHETHER DIRECT OR INDIRECT,
KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THAT MAY ARISE ON ACCOUNT OF OR IN ANY
WAY BE CONNECTED WITH THE PHYSICAL AND ENVIRONMENTAL CONDITION OF THE PROPERTIES
COMPRISING THE TRANSFERRED INTEREST AT AND AFTER THE CLOSING OR ANY LAW OR
REGULATION APPLICABLE THERETO, INCLUDING WITHOUT LIMITATION, THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED (42
U.S.C. § 9601 et seq.), THE RESOURCE CONSERVATION AND RECOVERY ACT OF 1976 (42
U.S.C. ¤ 6901 et seq.), THE CLEAN WATER ACT (33 U.S.C. § §  466 et seq.), THE
SAFE DRINKING WATER ACT (14 U.S.C. §  1401-1450), THE HAZARDOUS MATERIALS
TRANSPORTATION ACT (49 U.S.C. § 7401 et seq.), AS AMENDED, THE CLEAN AIR ACT
AMENDMENTS OF 1990, AND ANY OTHER APPLICABLE FEDERAL, STATE OR LOCAL LAW,
WHETHER OR NOT ARISING DURING THE PERIOD OF, OR FROM, OR IN CONNECTION WITH,
SELLERS’ OWNERSHIP OR USE OF THE PROPERTIES COMPRISING THE TRANSFERRED INTEREST
PRIOR TO OR AT THE CLOSING, AND WHETHER OR NOT ATTRIBUTABLE TO THE STRICT
LIABILITY OF SELLERS OR TO THE SOLE, JOINT OR CONCURRENT, ACTIVE OR PASSIVE,
NEGLIGENCE OF SELLERS, EVEN IF CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SELLERS PRIOR TO CLOSING.

 

(c)       SELLERS MAKE NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, AS TO
THE ACCURACY OR COMPLETENESS OF ANY DATA, INFORMATION OR MATERIALS HERETOFORE OR
HEREAFTER FURNISHED TO BUYERS IN CONNECTION WITH THE PROPERTIES, OR AS TO THE
QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE TO THE
PROPERTIES OR THE ABILITY OF THE PROPERTIES TO PRODUCE HYDROCARBONS OR THE
AMOUNT OF HYDROCARBONS THE PROPERTIES MAY PRODUCE. ANY AND ALL SUCH DATA,
INFORMATION AND OTHER MATERIALS FURNISHED BY SELLERS IS PROVIDED TO BUYERS AS A
CONVENIENCE AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT BUYERS’ SOLE
RISK.

 

26 

 

  

(d)       BUYERS ACKNOWLEDGE THAT, EXCEPT FOR PURPOSES OF SELLERS’ INDEMNITY
OBLIGATIONS UNDER THIS AGREEMENT AND OTHER MATTERS AS TO WHICH SELLERS HAVE
REPRESENTED AND WARRANTED OR OTHERWISE AGREED, SELLERS HAVE NOT MADE, AND
SELLERS HEREBY EXPRESSLY DISCLAIMS AND NEGATES, ANY COVENANT, REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, RELATING TO THE CONDITION OF ANY EQUIPMENT
(INCLUDING, WITHOUT LIMITATION, (i) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (ii) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE, (iii) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (iv) ANY RIGHTS OF BUYERS UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE,
(v) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK
INFRINGEMENT, (vi) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM REDHIBITORY
VICES OR DEFECTS OR OTHER VICES OR DEFECTS, WHETHER KNOWN OR UNKNOWN, AND (vii)
ANY AND ALL IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW NOW OR HEREAFTER IN
EFFECT), IT BEING THE EXPRESS INTENTION OF SELLERS AND BUYERS THAT THE
TRANSFERRED INTEREST WITH RESPECT TO THE EQUIPMENT SHALL BE CONVEYED TO BUYERS
AS IS AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR. EACH BUYER REPRESENTS
TO SELLERS THAT SUCH BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS WITH
RESPECT TO THE EQUIPMENT AS SUCH BUYER DEEMS APPROPRIATE AND SUCH BUYER WILL
ACCEPT ITS SHARE OF THE TRANSFERRED INTEREST WITH RESPECT TO THE EQUIPMENT AS
IS, IN THEIR PRESENT CONDITION AND STATE OF REPAIR.

 

11.2       Waiver of Consumer Rights. Each Buyer hereby expressly waives its
rights under Texas Deceptive Trade Practices-Consumer Protection Act, Section
17.41 et seq. of the Texas Business & Commerce Code, a law that gives consumer
special rights and protections. After consultation with an attorney of its own
selection, each Buyer voluntarily consents to this waiver. In order to evidence
its ability to grant the above waiver, each Buyer represents and warrants to
Sellers all of the following:

 

(a)       Such Buyer is in the business of seeking or acquiring by purchase or
lease, goods or services for commercial business use matters that enable such
Buyer to evaluate the merits and risks contemplated herein;

 

(b)       Such Buyer has knowledge and experience in financial and business
matters that enable such Buyer to evaluate the merits and risks of the
transaction contemplated herein; and

 

(c)       Such Buyer is not in a significantly disparate bargaining position
with Sellers.

 

27 

 

  

Article XII.
Miscellaneous

 

12.1       Several Liability.

 

(a)       Each Seller shall be severally (and not jointly or solidarily) liable
for Sellers’ obligations of under this Agreement and any Ancillary Documents,
including without limitation all indemnity obligations of Sellers, in accordance
with each such Seller’s undivided Transferred Interest (expressed as a
percentage on an 8/8ths basis with respect to the Properties) in the Properties
as follows:

 

(i) Ridgewood Energy O Fund, LLC - 2.070% (ii) Ridgewood Energy S Fund, LLC -
0.722% (iii) Ridgewood Energy T Fund, LLC - 0.344% (iv) Ridgewood Energy V Fund,
LLC - 1.060% (v) Ridgewood Energy W Fund, LLC - 0.110% (vi) Ridgewood Energy A-1
Fund, LLC - 0.364% (vii) Ridgewood Energy B-1 Fund, LLC       - 0.830%

 

Under no circumstances shall one Seller be liable to Buyers under this Agreement
or Ancillary Document for any obligations of another Seller or for obligations
or damages in excess of its percentage interest set forth above. Buyers
specifically acknowledge that each Seller is an entity separate and independent
of every other Seller.

 

(b)       Each Buyer shall be severally (and not jointly or solidarily) liable
for the obligations of such Buyer under this Agreement and any Ancillary
Documents, including without limitation all indemnity obligations of such Buyer,
in accordance with the undivided one-half share that it is acquiring hereunder
in and to the Transferred Interests. Under no circumstances shall one Buyer be
liable to any Seller under this Agreement or Ancillary Document for any
obligations of the other Buyer or for obligations or damages in excess of its
one-half share of the Transferred Interests. Sellers specifically acknowledge
that each Buyer is an entity separate and independent of the other Buyer.

 

12.2       Entire Agreement. This Agreement and the Ancillary Documents state
the entire agreement between the Parties and may be supplemented, altered,
amended, modified or revoked by writing only, signed by all of the affected
Parties. This Agreement supersedes any prior agreements between the Parties (or
any of them) concerning the sale of the Transferred Interests.

 

28 

 

  

12.3       Governing law; Jurisdiction; Venue; Jury Waiver. THIS AGREEMENT AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THE RIGHTS, DUTIES AND THE LEGAL
RELATIONS AMONG THE PARTIES HERETO AND THERETO SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF LOUISIANA, EXCLUDING ANY CONFLICTS
OF LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE
LAWS OF ANOTHER JURISDICTION. ALL PARTIES HERETO CONSENT TO THE EXERCISE OF
JURISDICTION IN PERSONAM BY THE federal courts of the United States LOCATED IN
HOUSTON, TEXAS or the state Courts located in HOUSTON, TEXAS FOR ANY ACTION
ARISING OUT OF THIS AGREEMENT, THE ANCILLARY Documents or any transaction
contemplated hereby or thereby, PROVIDED THAT NOTHING IN THIS SECTION WAIVES A
PARTY’S RIGHT TO REMOVE A PROCEEDING FROM STATE COURT TO FEDERAL COURT. ALL
PROCEEDINGS WITH RESPECT TO, ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH,
OUT OF, RELATED TO OR FROM THIS AGREEMENT, THE ANCILLARY DOCUMENTS or any
transaction contemplated hereby or thereby SHALL BE EXCLUSIVELY LITIGATED IN
SUCH COURTS DESCRIBED ABOVE HAVING SITUSES IN HOUSTON, TEXAS AND EACH PARTY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS SOLELY IN RESPECT OF ANY
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT. EACH PARTY HERETO
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, the ANCILLARY
Documents or any transaction contemplated hereby or thereby. THE PARTIES FURTHER
AGREE, TO THE EXTENT PERMITTED BY LAW, THAT A FINAL AND NONAPPEALABLE JUDGMENT
AGAINST A PARTY IN ANY PROCEEDING CONTEMPLATED ABOVE SHALL BE CONCLUSIVE AND MAY
BE ENFORCED IN ANY OTHER JURISDICTION WITHIN OR OUTSIDE THE UNITED STATES BY
SUIT ON THE JUDGMENT, A CERTIFIED OR EXEMPLIFIED COPY OF WHICH SHALL BE
CONCLUSIVE EVIDENCE OF THE FACT AND AMOUNT OF SUCH JUDGMENT. TO THE EXTENT THAT
ANY PARTY OR ANY OF ITS AFFILIATES HAS ACQUIRED, OR HEREAFTER MAY ACQUIRE, ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
PARTY (ON ITS OWN BEHALF AND ON BEHALF OF ITS AFFILIATES) HEREBY IRREVOCABLY (I)
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS WITH RESPECT TO THIS
AGREEMENT AND (II) SUBMITS TO THE PERSONAL JURISDICTION OF ANY COURT DESCRIBED
IN THIS SECTION 12.3.

 

12.4       Press Release. No Party shall issue a press release or public
communication concerning this purchase and sale, except as required by Law or
with the written consent of the other Parties. Such consent shall not be
unreasonably withheld. Each Party will endeavor to consult with the other
Parties in a timely manner on all press releases required by Law.

 

12.5       NORM. Buyers acknowledge that some oilfield production equipment
comprising the Properties may contain asbestos and/or naturally occurring
radioactive material (“NORM”). In this regard, Buyers specifically acknowledge
that NORM may affix or attach itself to the inside of wellbores, materials and
equipment as scale or in other forms and that wells, materials and equipment
comprising the Properties may contain NORM and that NORM containing materials
may have been disposed of on a Lease. Buyers expressly understand that special
procedures may be required for the removal and disposal of asbestos and NORM
from the Properties if and where they may be found.

 

12.6       Insurance Matters. Buyers acknowledge and agree that, after the
Closing, (a) no insurance coverage for the Properties shall be provided under
any of Sellers’ insurance policies with respect to the Transferred Interest; (b)
all rights or claims, known or unknown, which may arise under or with respect to
Sellers’ insurance policies shall be deemed assigned to Sellers; and (c) no
claims regarding any matter whatsoever (whether arising from events occurring
prior to, at or after the Closing) with respect to the Transferred Interests may
be made against or with respect to Sellers’ insurance policies by a Buyer or its
successors, assigns or any Persons subrogated to the rights of any of them.

 

29 

 

  

12.7       Waiver. Any Party may (a) extend the time for the performance of any
of the obligations or other acts of another Party or (b) waive with respect to
such Party compliance with any of the agreements of another Party or with any
conditions to its own obligations. Any agreement on the part of a Party to any
such extension or waiver will be valid if set forth in an instrument in writing
signed on behalf of such Party.

 

12.8       Amendment. This Agreement may not be amended except by an instrument
in writing signed by each affected Party. No supplement, alteration or
modification of this Agreement will be binding on a Party unless executed in
writing by such Party.

 

12.9       Assignment. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of each Party.

 

12.10       Expenses. Each Party shall bear its own costs and expenses in
connection with the negotiation, execution and delivery of this Agreement except
as otherwise provided herein.

 

12.11       Counterpart Execution. This Agreement may be executed in one or more
counterparts, and each counterpart shall constitute a binding agreement as if
the Parties had executed a single document.

 

12.12       Severance of Invalid Provisions. If, for any reason and for so long
as, any clause or provision of this Agreement is held by a court of competent
jurisdiction to be illegal, invalid, unenforceable or unconscionable under any
present or future Law (or interpretation thereof), the remainder of this
Agreement shall not be affected by such illegality or invalidity. Any such
invalid provision shall be deemed severed from this Agreement as if this
Agreement had been executed with the invalid provision eliminated. The surviving
provisions of this Agreement shall remain in full force and effect unless the
removal of the invalid provision destroys the legitimate purpose of this
Agreement; in which event this Agreement shall be null and void. The Parties
shall negotiate in good faith for any required modifications to this Agreement.

 

12.13       Interpretive Matters. The headings of the Articles and Sections in
this Agreement are for guidance only and shall have no significance in the
interpretations of this Agreement. Capitalized terms shall have the meanings
provided as defined herein. All defined terms include both the singular and the
plural of such terms. When the term “herein” is used, reference is made to the
entire document and not to any particular Article, Section or Subsection. The
term “including” means “including without limitation.” Unless otherwise
specified herein, all amounts and payments shall be in United States dollars,
and all references to “$” or dollar amounts will be to lawful currency of the
United States of America. All references to “$” or dollar amounts shall be to
precise amounts and not rounded up or down. All references to “day” or “days”
will mean calendar days.

 

30 

 

  

Article XIII.
Defined Terms

 

13.1       Definitions. Unless otherwise defined in this Agreement, the
following terms have the meanings specified or referred to in this Article XIII:

 

“BOEM” means the United States Department of the Interior, Bureau of Ocean
Energy Management or any successor thereof.

 

“BOEMRE” means the former United States Department of the Interior, Bureau of
Ocean Energy Management, Regulation and Enforcement.

 

“BSEE” means the United States Department of the Interior, Bureau of Safety and
Environmental Enforcement or any successor thereof.

 

“Business Day” means each calendar day except Saturdays, Sundays, and days on
which banks in Houston, Texas are authorized or required by Law to close.

 

“Burdens” means any and all lessor’s royalties and overriding royalty interests
listed on Exhibit A-3 hereto.

 

“Claims” shall include claims, demands, causes of action, Liabilities, damages
and judgments of any kind or character and all costs, expenses, fines, penalties
and fees in connection therewith, including attorney’s fees.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Consent” means any consent, approval, order, authorization, waiver or
declaration required to be obtained from, or filing, registration or notice
required to be made with, any Governmental Entity or other third Person for any
assignment (to any Seller, Buyer or otherwise) of any or all portions of the
Transferred interests or the execution and delivery of this Agreement and the
consummation of the transaction contemplated hereunder.

 

“Decommissioning Obligations” means any and all existing and future Liabilities
relating to abandoning, decommissioning, removing or making safe all Wells,
Equipment, Leases and Easements, whether incurred under or pursuant to any
agreement, Lease, Contract or applicable Law (including Environmental Laws),
including any residual liability for anticipated or necessary continuing
insurance, maintenance and monitoring costs. Decommissioning Obligations shall
also include all of the following:

 

(a)       The plugging, replugging and abandonment of all Wells, either active
or inactive.

 

(b)       The removal, abandonment, dismantling and disposal of Equipment of any
nature located on or used in connection with the Leasehold Interests, Units,
Wells or Easements.

 

(c)       The clearance, restoration and remediation of the lands, groundwater
and waterbottoms covered or burdened by any Lease or Units or otherwise affected
by any Lease, Unit, Well or Easement and the cleanup and complete reclamation of
the sea floor portion of Lands associated with the Transferred Interests.

 

(d)       The removal, remediation and abatement of any petroleum material, any
contamination or pollution (including spilling, leaking, pumping, pouring,
emitting, emptying, discharging, leaching, dumping, disposing or other release
of any chemical substance, pollutant, contaminant, toxic substance, radioactive
material, hazardous substance, NORM, waste, saltwater, cuttings, muds, crude
oil, or petroleum product) of surface soils and water, subsurface soils, air,
groundwater, or any vessel, piping, equipment, tubing or subsurface structure or
strata associated with the Leases, Units, Wells, Easements or Equipment.

 

31 

 

  

“Environmental Laws” means any and all laws (including common law), legislation,
regulation, order, permit, license, code or governmental policy having the force
of law that is applicable to the Properties concerning (a) the environment,
including pollution, contamination, environmental response, environmental
investigations, environmental monitoring, clean-up, decontamination, abatement,
preservation, protection, management and reclamation of the environment,
(b) human health or safety relating to workplace requirements or conditions or
the exposure of employees, workers or other Persons to any chemical or
substance, or (c) the production and management or release or threatened release
of any chemical or substance (including waste and Hazardous Substances),
including purchase, manufacture, generation, use, treatment, processing,
handling, storage, disposal, transportation, re-use, recycling or reclamation of
any chemical or substance (including waste and Hazardous Substances).

 

“Environmental Losses” means all Losses and Liabilities resulting from,
associated with or related to the breach or violation of an Environmental Law.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, official, department,
subdivision or instrumentality thereof, or any arbitrator or arbitration panel.

 

“Hazardous Substances” means any pollutants, contaminants, toxic or hazardous or
extremely hazardous substances, materials, wastes, constituents, compounds, or
chemicals that are regulated by, or may form the basis of Liability under, any
Environmental Laws; provided, however, NORM shall not constitute a “Hazardous
Substance.”

 

“Hydrocarbons” means all of the oil, liquid hydrocarbons, gas and any and all
other liquid or gaseous hydrocarbons, as well as their respective constituent
products (including condensate, casinghead gas, distillate and natural gas
liquids) and, to the extent useful for the exploration for and production of the
foregoing, any other minerals produced in association therewith (including
elemental sulfur, helium, carbon dioxide and other non-hydrocarbon substances
produced in association with any of the above described items).

 

“Indebtedness” means, with respect to any Person, without duplication,
(a) borrowed money or with respect to deposits or advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (e) all indebtedness of others secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the indebtedness secured thereby has been assumed, (f) guarantee and other
contingent obligations of such Person with respect to indebtedness of others,
(g) all capital lease obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) any lease
of (or other arrangement conveying the right to use) real or personal property,
or a combination thereof, which lease or other arrangement is required or is
permitted to be classified and accounted for as an operating lease under GAAP
but which is intended by the parties thereto for tax, bankruptcy, regulatory,
commercial Law, real estate Law and all other purposes as a financing
arrangement. The Indebtedness of any Person shall include the Indebtedness of
any other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

32 

 

  

“Knowledge” with respect to Party means the actual knowledge of any person who
is identified on such Party’s qualification card on file with the BOEM as of
either the Effective Time or the Closing Date as being authorized to execute
documents on behalf of such Party.

 

“Laws” means all laws, statutes, common law, rules, codes, regulations,
restrictions, ordinances, orders, decrees, approvals, directives, judgments,
rulings, injunctions, writs, awards and decrees of, or issued or entered by, all
Governmental Entities.

 

“Liabilities” means any debt, liabilities or obligations of any nature (whether
accrued or fixed, absolute or contingent, matured or not matured, determined or
determinable, or as a guarantor or otherwise).

 

“Lien” means any charge, Claim, mortgage, lien, option, pledge, security
interest or other restriction of any kind.

 

“Losses” means any Liabilities, damages, losses, Claims, payments, charges,
assessments, awards, settlements, Taxes, Liens, deficiencies, costs and expenses
(including reasonable attorneys’ and consultants’ fees and expenses) net of any:
(a) insurance proceeds realized by and paid to the Person suffering such Loss in
respect of or related to the event, cause or condition giving rise thereto (as
used in this definition the “Cause”), (b) Tax benefits in respect of or related
to the Cause and (c) amounts actually recovered from third parties with respect
to such Cause, in any case, after giving effect to any expenditures to obtain
such payments and any applicable deductible or retention and resulting
retrospective premium adjustment.

 

“Permitted Encumbrances” means:

 

(a)       the Leases and Scheduled Contracts;

 

(b)       any undetermined or inchoate liens or charges securing the payment of
expenses that are not yet due and payable and were incurred incidental to the
maintenance, development, production or operation of the Properties or for the
purpose of developing, producing or processing Hydrocarbons therefrom or
therein;

 

(c)       any liens for Taxes and assessments not yet delinquent or, if
delinquent, that are being contested in good faith in the ordinary course of
business, which liens, taxes and assessments Sellers hereby agree to assume and
pay at or in connection with the Closing or thereafter, notwithstanding anything
to the contrary in this Agreement;

 

(d)       any obligations or duties affecting the Properties to any municipality
or public authority with respect to any franchise, grant, license or permit and
all applicable laws, rules, regulations and orders of any Governmental Entity;

 

(e)       any (1) Easements, rights-of-way, servitudes, permits, and other
rights in respect of, pipelines, reservoirs or the like, and (2) Easements for
rights-of-way on, over or in respect of Property owned or leased by Sellers or
over which Sellers owns rights-of-way, easements, permits or licenses, to the
extent that same do not materially interfere with the oil and gas operations to
be conducted on the Properties;

 

33 

 



 

(f)        the Burdens;

 

(g)       required Third Party consents to assignments or similar agreements
with respect to which (1) waivers or consents are obtained at or before the
Closing from the appropriate parties for the transaction contemplated hereby, or
(2) required notices have been given at or before the Closing for the
transaction contemplated hereby to the holders of such rights and the
appropriate period for asserting such rights has expired without an exercise of
such rights;

 

(h)       all rights to consent by, required notices to, filings with, or other
actions by Governmental Entities in connection with the sale or conveyance of
oil and gas leases or interests therein that are customarily obtained subsequent
to such sale or conveyance;

 

(i)        rights reserved to or vested in any Governmental Entity to control or
regulate any of the Properties and the applicable laws, rules, and regulations
of such Governmental Entities;

 

(l)       all defects and irregularities affecting the Transferred Interest
which individually or in the aggregate (1) do not operate to (A) reduce a
Seller’s net revenue interest below that shown on Exhibit A-1 hereto for such
Seller as to any Lease, or (B) increase a Seller’s working interest above that
shown on Exhibit A-1 hereto for such Seller as to any Lease without a
corresponding increase in the net revenue interest for such Seller as to such
Lease, or (C) otherwise interfere materially with the operation, value or use of
the Properties and (2) would not be considered material when applying general
industry standards; and

 

(m)       any failure to record the Leases, or any assignments thereof, in
county or parish records.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, trust, Governmental Entity or other entity of any kind.

 

“Proceeding” means any proceeding, litigation, action, claim, suit,
investigation or inquiry by or before any arbitrator or Governmental Entity.

 

“Property Costs” means (i) all operating costs and prepaid expenses attributable
to the ownership or operation of the Transferred Interests (including costs of
insurance, royalty disbursements, rentals and similar payments, and Property
Taxes, but excluding any other Taxes), (ii) capital expenditures incurred in the
ownership or operation of the Transferred Interests, and (iii) where applicable,
such costs and capital expenditures, and any overhead costs, charged in
accordance with the relevant operating agreement, unit agreement, pooling
agreement, pre-pooling agreement, pooling order or similar instrument.

 

“Representatives” with respect to a Person means such Person’s directors,
officers, partners, stockholders, members, managers, employees, agents,
investors or advisors (including attorneys, accountants, consultants, bankers
and financial advisors) and any representatives of those advisors.

 

“Sellers’ Lender” means Rahr Energy Investments LLC.

 

34 

 

  

“Taxes” means (a) all taxes, including any foreign, federal, state or local
income tax, surtax, remittance tax, presumptive tax, net worth tax, special
contribution, production tax, pipeline transportation tax, freehold mineral tax,
value added tax, withholding tax, gross receipts tax, windfall profits tax,
profits tax, severance tax, personal property tax, real property tax, ad valorem
tax, sales tax, goods and services tax, service tax, transfer tax, use tax,
excise tax, premium tax, stamp tax, motor vehicle tax, entertainment tax,
insurance tax, capital stock tax, franchise tax, occupation tax, payroll tax,
employment tax, unemployment tax, disability tax, alternative or add on minimum
tax and estimated tax, imposed by a Governmental Entity, including any Liability
under any state abandonment or unclaimed property, escheat or similar Laws,
together with any interest, fine, additions to tax or penalty thereon, (b) any
Liability for the payment of any amounts of any of the foregoing types as a
result of being a member of an affiliated, consolidated, combined or unitary
group, or being a party to any agreement or arrangement whereby Liability for
payment of such amounts was determined or taken into account with reference to
the Liability of any other Person, (c) any Liability for the payment of any
amounts as a result of being a party to any tax sharing or allocation agreements
or arrangements (whether or not written) or with respect to the payment of any
amounts of any of the foregoing types as a result of any express or implied
obligation to indemnify any other Person, and (d) any Liability for the payment
of any of the foregoing types as a successor, transferee Liability or otherwise.

 

“Third Party” means any Person other than a Party to this Agreement and includes
any Governmental Entity.

 

13.2       Further Definitions. The following terms are defined in the following
portions of this Agreement:

 

A-1 Fund preamble Adjusted Purchase Price Section 1.6 Agreement preamble
Allocated Value Section 1.8(a) Allocation Schedule Section 1.8(b) Assignment
Section 7.1(a) Assumed Liabilities Section 1.4 B-1 Fund preamble Buyer and
Buyers preamble Buyers Indemnified Parties Section 9.1(a) Casualty Event Section
4.1(a) Closing Section 6.1 Closing Amount Section 1.7(a) Closing Date preamble
Consent Requirement Section 5.3 Contracts Section 1.2(f) Deep EW 834 OR Exhibit
A, Part 1, item 1(b) Easements Section 1.2(d) Effective Time Section 1.9(a)
Equipment Section 1.2(e) EW 834 RT Exhibit A, Part 1, item 1(a) Excluded Assets
Section 1.3 Execution Date preamble

 

35 

 

  

Final Settlement Date Section 1.7(b)(3) Final Settlement Statement Section
1.7(b)(1) Gordy preamble Hall-Houston Clarification Exhibit A-2, item 36
Hall-Houston ORRI Allocation Exhibit A-2, item 37 Imbalances Section 1.2(g)
Indemnified Party Section 9.3(a) Indemnifying Party Section 9.3(a) Leases
Section 1.2(a) Leasehold Interests Section 1.2(a) Noble Farmout Agreement
Exhibit A-2, item 39 O Fund preamble Operating Agreement Exhibit A-2, item 42
Party and Parties preamble Permits Section 1.2(h) Preliminary Settlement
Statement Section 1.7(a) Prior EW 790 OR Exhibit A-2, item 22 Properties Section
1.2 Property Taxes Section 1.11 Purchase Price Section 1.6 Records Section
1.2(i) Retained Interests Section 1.1 Retained Liabilities Section 1.5 S Fund
preamble Seller and Sellers preamble Sellers Indemnified Parties Section 9.1(b)
Shallow EW 790 Depths Exhibit A-3, item 12 Shallow EW 834 OR Exhibit A, Part 1,
item 1(c) Special Warranty Section 5.1 T Fund preamble Third Party Claim Section
9.3(a) Transferred Interest Section 1.1 Unit Agreement Exhibit A-2, item 45
Units Section 1.2(b) W Fund preamble Walter preamble Walter ORRI Allocation
Exhibit A-2, item 38 Wells Section 1.2(c)

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

36 

 



  

[notarypages1.jpg]

 

   



 

[notarypages2.jpg]

 

   



 

[notarypages3.jpg]

STATE OF TEXAS   COUNTY OF HARRIS   THUS DONE AND SIGNED on the Execution Date
by each Seller (appearing through its duly authorized Secretary, Daniel V.
Gulino) in the presence of me, the undersigned Notary Public in and for the
foregoing jurisdiction, and the undersigned competent witnesses, who sign their
names below together with each Seller and me, Notary, after a due reading of the
whole.     WITNESSES to all signatures on this page: Ridgewood Energy O Fund,
LLC      Ridgewood Energy S Fund, LLC       Ridgewood Energy T Fund, LLC      
Ridgewood Energy V Fund, LLC Signature:     Ridgewood Energy W Fund, LLC    
Ridgewood Energy A-1 Fund, LLC Name printed:              Ridgewood Energy B-1
Fund, LLC       Signature:     By: /s/ Daniel V. Gulino Name printed:     Name:
Daniel V. Gulino       Title: Secretary       NOTARY PUBLIC, State of Texas  
Full name printed:   Commission No.   My commission expires .   [SEAL]      
[Signature Page to Purchase and Sale Agreement]  STATE OF TEXAS   COUNTY OF
HARRIS   THUS DONE AND SIGNED on the Execution Date by Walter in the presence of
me, the undersigned Notary Public in and for the foregoing jurisdiction, and the
undersigned competent witnesses, who sign their names below together with Walter
and me, Notary, after a due reading of the whole.   WITNESSES to all signatures
on this page:            Walter Oil & Gas Corporation                          
By: /s/ Daniel V. Gulino  Signature:     Name: Daniel V. Gulino Name printed:  
  Title: Secretary                     Signature:         Name printed:        
      NOTARY PUBLIC, State of Texas   Full name printed:   Commission No.   My
commission expires .   [SEAL]   [Signature Page to Purchase and Sale Agreement] 
STATE OF TEXAS   COUNTY OF HARRIS   THUS DONE AND SIGNED on the Execution Date
by Gordy in the presence of me, the undersigned Notary Public in and for the
foregoing jurisdiction, and the undersigned competent witnesses, who sign their
names below together with Gordy and me, Notary, after a due reading of the
whole.   WITNESSES to all signatures on this page:            Gordy Oil Company
                          By: /s/ Thomas R. Speck  Signature:     Name: Thomas
R. Speck Name printed:     Title: Vice President                     Signature:
        Name printed:             NOTARY PUBLIC, State of Texas   Full name
printed:   Commission No.   My commission expires  .   [SEAL]   [Signature Page
to Purchase and Sale Agreement]  Andrew M. Adams Chad Elias General Counsel
Fritz L. Spencer, III Ann M Hebert 11038209 07-16-2022 Ann M. Hebert 11038209
07-16-2022









 

 



 





Exhibit A

 

Part 1: Leases

 

1.           Oil and Gas Lease of Submerged Lands under the Outer Continental
Shelf Lands Act, bearing serial number OCS-G 27982, effective July 1, 2006, by
and between the United States of America, as lessor, and Walter Oil & Gas
Corporation, as lessee, covering all of Block 834, Ewing Bank, OCS Official
Protraction Diagram, NH 15-12, LIMITED SOLELY AS TO:

 

(a)       the E/2, N/2NW/4, N/2SE/4NW/4, S/2SW/4 and S/2N/2SW/4 of Block 834,
Ewing Bank (the “EW 834 RT”);

 

(b)       the operating rights as to the SW/4NW/4, S/2SE/4NW/4 and N/2N/2SW/4 of
Block 834, Ewing Bank, as to depths from 9,701' to 99,999' SSTVD (the “Deep
EW 834 OR”); and

 

(c)       the operating rights as to the SW/4NW/4, S/2SE/4NW/4 and N/2N/2SW/4 of
Block 834, Ewing Bank, from the surface of the earth down to 8,600' TVD (the
“Shallow EW 834 OR”).

 

2.          Oil and Gas Lease of Submerged Lands under the Outer Continental
Shelf Lands Act, bearing serial number OCS-G 33140, effective July 1, 2009, by
and between the United States of America, as lessor, and Noble Energy, Inc., as
lessee, covering all of Block 790, Ewing Bank, OCS Official Protraction Diagram,
NH 15-12, LESS AND EXCEPT:

 

(a)       the operating rights as to the N1/2, N1/2S1/2, SE1/4SE1/4,
N1/2SW1/4SE1/4 and NE1/4SE1/4SW1/4 of Block 790, Ewing Bank, limited to depths
from the surface to 99,999' TVDSS; and

 

(b) the operating rights as to the SW1/4SW1/4, S1/2SE1/4SW1/4, S1/2SW1/4SE1/4
and NW1/4SE1/4SW1/4 of Block 790, Ewing Bank, limited to depths from below
26,000' TVDSS to 99,999' TVDSS.

 

3.          Oil and Gas Lease of Submerged Lands under the Outer Continental
Shelf Lands Act, bearing serial number OCS-G 33177, effective July 1, 2009, by
and between the United States of America, as lessor, and BP Exploration &
Production Inc., covering all of Block 793, Mississippi Canyon, OCS Official
Protraction Diagram, NH 16-10.

 

4.          Oil and Gas Lease of Submerged Lands under the Outer Continental
Shelf Lands Act, bearing serial number OCS-G 33707, effective May 1, 2010, by
and between the United States of America, as lessor, and Walter Oil & Gas
Corporation, as lessee, covering all of Block 835, Ewing Bank, OCS Official
Protraction Diagram, NH 15-12.

 

5.          Oil and Gas Lease of Submerged Lands under the Outer Continental
Shelf Lands Act, bearing serial number OCS-G 35805, effective July 1, 2016, by
and between the United States of America, as lessor, and Walter Oil & Gas
Corporation, as lessee, covering all of Block 789, Ewing Bank, OCS Official
Protraction Diagram, NH 15-12.

 

 

 Exhibits: Page 37  

 

 



Part 2: Easements

 

1.         Pipeline Right-of-way (ROW) OCS-G 29303: a 200-foot wide and
approximately 11.4 mile (60,197 feet) long corridor associated with the 10
3/4-inch Pipeline Segment No. (PSN) 19315. The purpose of Pipeline ROW OCS-G
29303 is to maintain and operate PSN 19315 and to transport oil from Platform A
in Ewing Bank Area Block 834, through Ewing Bank Area Blocks 790, 746, 745, 701,
through Grand Isle Block 120, to a 12-inch subsea tie-in with PSN 11433, at X=
2,596,570.62 and Y= 10,285,217.33, in Grand Isle Area Block 115.

 

2.         Pipeline Right-of-way (ROW) OCS-G 29304: a 200-foot wide and
approximately 11.4 miles (60,192 feet) long corridor associated with the 10
3/4-inch Pipeline Segment No. (PSN) 19319. The purpose of pipeline ROW OCS-G
29304 is to maintain and operate PSN 19319 and to transport gas from Platform A
in Ewing Bank Area Block 834, through Ewing Bank Area Blocks 790, 789, 745,
through Grand Isle Area Block 120, to a subsea tie-in with PSN 11175, at
X= 2,593,458.50 and Y= 10,282,579.10, in Grand Isle Area Block 115.

 

Part 3: Wells

 

Surface
Lease Surface
Block Bottomhole
Lease Bottomhole
Block Well Name API Well
Number

OCS-G

27982

EW 834 OCS-G 27982 EW 834 A001 ST00 BP00 608105010300

OCS-G

27982

EW 834 OCS-G 33140 EW 790 A002 ST00 BP00 608104015100

OCS-G

27982

EW 834 OCS-G 33140 EW 790 A003 ST00 BP00 608104015300

OCS-G

27982

EW 834 OCS-G 33177 MC 793 A004 ST00 BP00 608104015200

OCS-G

27982

EW 834 OCS-G 35805 EW 789 A006 ST00 BP00 608104015500

OCS-G

27982

EW 834 OCS-G 35805 EW 789 A007 ST00 BP00 608104015400

OCS-G

27982

EW 834 OCS-G 35805 EW 789 A007 ST00 BP01 608104015401

 

 

[End of Exhibit A]



 

 Exhibits: Page 38  

 

 

Exhibit A-1

 

 

 

Lease, Block and Depths O Fund S Fund T Fund V Fund W Fund A-1 Fund B-1 Fund
Total Gross Working Interests   2.070% 0.722% 0.344% 1.060% 0.110% 0.364% 0.830%
5.5% Net Revenue Interests OCS-G 27982 (covering Ewing Bank 834) record title as
to the NE/4, N/2 NW/4
and N/2 SE/4 NW/4 of Block 834,
Ewing Bank, as to depths from the
surface down to 26,000' TVDSS. 1.701540% 0.593484% 0.275200% 0.871320% 0.090420%
0.291200% 0.682260% 4.505424% record title as to the NE/4, N/2 NW/4
and N/2 SE/4 NW/4 of Block 834,
Ewing Bank, as to depths below
26,000' TVDSS. 1.728450% 0.602870% 0.279672% 0.885100% 0.091850% 0.295932%
0.693050% 4.576924% record title as to the SE/4, S/2 N/2
SW/4 and S/2 SW/4 of Block 834,
Ewing Bank, as to all depths. 1.728450% 0.602870% 0.279672% 0.885100% 0.091850%
0.295932% 0.693050% 4.576924% operating rights as to the
SW/4 NW/4, S/2 SE/4 NW/4 and
N/2 N/2 SW/4 of Block 834, Ewing
Bank, as to depths from the surface
of the earth down to 8,600' TVDSS. 1.728450% 0.602870% 0.279672% 0.885100%
0.091850% 0.295932% 0.693050% 4.576924% operating rights as to the
SW/4 NW/4, S/2 SE/4 NW/4 and
N/2 N/2 SW/4 of Block 834, Ewing
Bank, as to depths from 9,701' to 99,999' TVDSS. 1.728450% 0.602870% 0.279670%
0.885100% 0.091850% 0.295930% 0.693050% 4.576924% OCS-G 33140 (covering Ewing
Bank 790) record title as to SW1/4 SW1/4,
S1/2 SE1/4 SW1/4,
S1/2 SW1/4 SE1/4 and
NW1/4 SE1/4 SW1/4 of Block 790,
Ewing Bank, as to depths from the
surface down to 26,000' TVDSS. 1.572165% 0.548359% 0.253700% 0.805070% 0.083545%
0.268450% 0.630385% 4.161674% record title as to all of Block 790,
Ewing Bank, as to depths below
99,999' TVDSS. 1.599075% 0.557745% 0.265052% 0.818850% 0.084975% 0.280462%
0.641175% 4.247334%





 

 Exhibits: Page 39  

 

 



Lease, Block and Depths O Fund S Fund T Fund V Fund W Fund A-1 Fund B-1 Fund
Total OCS-G 33177 (covering Mississippi Canyon 793) record title as to W/2 W/2
NW/4 of
Block 793, Mississippi Canyon, as
depths from the surface down to
26,000' TVDSS. 1.642982% 0.573059% 0.273037% 0.841334% 0.087308% 0.288911%
0.658780% 4.365410% record title as to E/2 W/2 NW/4 and
E/2 NW/4 of Block 793, Mississippi
Canyon, as depths from the surface
down to 26,000' TVDSS.* 1.669892% 0.582445% 0.277509% 0.855114% 0.088738%
0.293643% 0.669570% 4.436910% record title as to all remaining
portions and depths of Block 793,
Mississippi Canyon. 1.669892% 0.582445% 0.277509% 0.855114% 0.088738% 0.293643%
0.669570% 4.436910% OCS-G 33707 (covering Ewing Bank 835) record title as to the
North 7,800 feet
of Block 835, Ewing Bank, as to
depths from the surface down to
26,000' TVDSS. 1.642982% 0.573059% 0.266157% 0.841334% 0.087308% 0.281631%
0.658780% 4.351250% record title as to all remaining
portions and depths of Block 835,
Ewing Bank. 1.669892% 0.582445% 0.270629% 0.855114% 0.088738% 0.286363%
0.669570% 4.422750% OCS-G 35805 (covering Ewing Bank 789) record title as to
SE/4 of Block 789,
Ewing Bank, as to depths from the
surface down to 26,000' TVDSS.* 1.654975% 0.586625% 0.279500% 0.861250%
0.089375% 0.295750% 0.674375% 4.468750% record title as to all remaining
portions and depths of Block 789,
Ewing Bank 1.654975% 0.586625% 0.279500% 0.861250% 0.089375% 0.295750% 0.674375%
4.468750%

 



*       Effective March 1, 2018 and subject to approval by BSEE of the second
amendment to the Unit Agreement, each Seller’s net revenue interests as to these
portions of these two leases will also be subject to a proportionate share of a
1.3% of 8/8ths overriding royalty interest in favor of Fieldwood Energy LLC.

 

[End of Exhibit A-1] 

 

 Exhibits: Page 40  

 

 



Exhibit A-2

 

 

 

Scheduled Contracts

 

Part 1: Chain-of-Title assignments

 

1.       Assignment of Record Title Interest in Federal OCS Oil and Gas Lease
(for the EW 834 RT) from Walter Oil & Gas Corporation to Ridgewood Energy
Corporation (with Assignment of Record Title Interest between the same parties
attached thereto), filed with the BOEMRE on August 9, 2010 and approved by the
BOEMRE on August 19, 2010 effective March 1, 2010. [The attached Assignment of
Record Title Interest was also filed September 21, 2010 at Conveyance Book 1830,
Page 404, Instrument No. 1099167 of the conveyance records of Lafourche Parish,
Louisiana.]

 

2.       Assignment of Record Title Interest in Federal OCS Oil and Gas Lease
(for OCS-G 33707) from Walter Oil & Gas Corporation to Ridgewood Energy
Corporation (with Assignment of Record Title Interest between the same parties
attached thereto), filed with the BOEMRE on August 9, 2010 and approved by the
BOEMRE on August 19, 2010 effective May 1, 2010. [The attached Assignment of
Record Title Interest was also filed September 21, 2010 at Conveyance Book 1830,
Page 408, Instrument No. 1099168 of the conveyance records of Lafourche Parish,
Louisiana.]

 

3.      Assignment of Operating Rights Interest in Federal OCS Oil and Gas Lease
(for the Deep EW 834 OR) from Walter Oil & Gas Corporation to Ridgewood Energy
Corporation (with Assignment of Operating Rights Interest between the same
parties attached thereto), filed with the BOEMRE on September 13, 2010 and
approved by the BOEMRE on September 22, 2010 effective March 1, 2010. [The
attached Assignment of Operating Rights Interest was also filed September 21,
2010 at Conveyance Book 1830, Page 412, Instrument No. 1099169 of the conveyance
records of Lafourche Parish, Louisiana.]

 

4.      Assignment of Operating Rights Interest (for the Shallow EW 834 OR)
dated effective March 1, 2010 from Walter Oil & Gas Corporation to Hall-Houston
Exploration III, L.P., filed with the BOEMRE on October 12, 2010 and filed on
November 4, 2010 at Conveyance Book 1834, Page 628, Instrument No. 1101780 of
the conveyance records of Lafourche Parish, Louisiana.

 

5.       Assignment of Overriding Royalty Interest (for the EW 834 RT, the Deep
EW 834 OR, the Shallow EW 834 OR and OCS-G 33707) dated October 11, 2010 but
effective August 1, 2010 from Hall-Houston Exploration III, L.P. to South River
Investments, Inc., David B. Shomette and Scott D. Coe, filed with the BOEMRE on
October 22, 2010 and filed on July 24, 2013 at Conveyance Book 1933, Page 865,
Instrument No. 1160812 of the conveyance records of Lafourche Parish, Louisiana.

 

6.      Assignment of Record Title Interest in Federal OCS Oil and Gas Lease
(for the EW 834 RT) from Walter Oil & Gas Corporation to Hall-Houston
Exploration III, L.P. (with Assignment of Record Title Interest between the same
parties attached thereto), filed with the BOEMRE on November 2, 2010 and
approved by the BOEMRE on November 16, 2010 effective March 1, 2010.



 

 Exhibits: Page 41  

 



 

7.       Assignment of Operating Rights Interest in Federal OCS Oil and Gas
Lease (for the Deep EW 834 OR) from Walter Oil & Gas Corporation to Hall-Houston
Exploration III, L.P. (with Assignment of Operating Rights Interest between the
same parties attached thereto), filed with the BOEMRE on November 2, 2010 and
approved by the BOEMRE on November 16, 2010 effective March 1, 2010.

 

8.       Assignment of Shallow Operating Rights Interest (for the Shallow EW 834
OR) dated effective August 1, 2010 from Hall-Houston Exploration III, L.P. to
Ridgewood Energy Corporation, filed with the BOEMRE on November 4, 2010 and
filed on November 15, 2010 at Conveyance Book 1835, Page 516, Instrument No.
1102380 of the conveyance records of Lafourche Parish, Louisiana.

 

9.       Assignment of Record Title Interest in Federal OCS Oil and Gas Lease
(for the EW 834 RT) from Hall-Houston Exploration III, L.P. to Ridgewood Energy
Corporation (with Assignment and Bill of Sale dated October 12, 2010 but
effective August 1, 2010 between the same parties attached thereto), filed with
the BOEMRE on November 29, 2010 and approved by the BOEMRE on December 16, 2010
effective August 1, 2010. [The attached Assignment and Bill of Sale was also
filed on November 15, 2010 at Conveyance Book 1835, Page 509, Instrument No.
1102379 of the conveyance records of Lafourche Parish, Louisiana.]

 

10.       Assignment of Operating Rights Interest in Federal OCS Oil and Gas
Lease (for the Deep EW 834 OR) from Hall-Houston Exploration III, L.P. to
Ridgewood Energy Corporation (with Assignment and Bill of Sale dated October 12,
2010 but effective August 1, 2010 between the same parties attached thereto),
filed with the BOEMRE on November 29, 2010 and approved by the BOEMRE on
December 16, 2010 effective August 1, 2010. [The attached Assignment and Bill of
Sale was also filed on November 15, 2010 at Conveyance Book 1835, Page 509,
Instrument No. 1102379 of the conveyance records of Lafourche Parish,
Louisiana.]

 

11.       Assignment of Record Title Interest in Federal OCS Oil and Gas Lease
(for OCS-G 33707) from Walter Oil & Gas Corporation to Hall-Houston Exploration
III, L.P. (with Assignment of Record Title Interest between the same parties
attached thereto), filed with the BOEMRE on February 11, 2011 and approved by
the BOEMRE on March 4, 2011 effective May 1, 2010. [The attached Assignment of
Record Title Interest was also filed on November 21, 2011 at Conveyance Book
1259, Page 534, File No. 2011-00004952 of the conveyance records of Plaquemines
Parish, Louisiana.]

 

12.       Assignment of Record Title Interest in Federal OCS Oil and Gas Lease
(for OCS-G 33707) from Hall-Houston Exploration III, L.P. to Ridgewood Energy
Corporation (with Assignment and Bill of Sale dated October 15, 2010 but
effective August 1, 2010 between the same parties attached thereto), filed with
the BOEMRE on March 16, 2011 and approved by the BOEMRE on March 31, 2011
effective August 1, 2010.



 

 Exhibits: Page 42  

 

 



13.        Assignment of Shallow Operating Rights Interest (for the Shallow
EW 834 OR) dated effective October 12, 2010 from Ridgewood Energy Corporation to
Ridgewood Energy O Fund, LLC, Ridgewood Energy Q Fund, LLC, Ridgewood Energy S
Fund, LLC, Ridgewood Energy T Fund, LLC and Ridgewood Energy V Fund, LLC, filed
with the BOEMRE on April 22, 2011.

 

14.       Assignment of Shallow Operating Rights Interest (for the Shallow
EW 834 OR) dated effective October 12, 2010 from Ridgewood Energy Corporation to
Ridgewood Energy W Fund, LLC, Ridgewood Energy Y Fund, LLC, Ridgewood Energy A-1
Fund, LLC, Ridgewood Energy B-1 Fund, LLC and Ridgewood Energy Gulf of Mexico
Oil and Gas Fund, LLC,, filed with the BOEMRE on April 22, 2011.

 

15.       Assignment of Record Title Interest in Federal OCS Oil and Gas Lease
(for the EW 834 RT) from Ridgewood Energy Corporation to Ridgewood Energy W
Fund, LLC, Ridgewood Energy Y Fund, LLC, Ridgewood Energy A-1 Fund, LLC,
Ridgewood Energy B-1 Fund, LLC and Ridgewood Energy Gulf of Mexico Oil and Gas
Fund, LLC (with Assignment of Oil and Gas Leases between the same parties
attached thereto), filed with the BOEMRE on May 17, 2011 and approved by the
BOEMRE on July 14, 2011 effective August 1, 2010. [The attached Assignment of
Oil and Gas Leases was also filed on May 9, 2011 at Conveyance Book 1851, Page
137, Instrument No. 1112143 of the conveyance records of Lafourche Parish,
Louisiana.]

 

16.       Assignment of Record Title Interest in Federal OCS Oil and Gas Lease
(for the EW 834 RT) from Ridgewood Energy Corporation to Ridgewood Energy O
Fund, LLC, Ridgewood Energy Q Fund, LLC, Ridgewood Energy S Fund, LLC, Ridgewood
Energy T Fund, LLC and Ridgewood Energy V Fund, LLC (with Assignment of Oil and
Gas Leases between the same parties attached thereto), filed with the BOEMRE on
May 17, 2011 and approved by the BOEMRE on July 14, 2011 effective August 1,
2010. [The attached Assignment of Oil and Gas Leases was also filed on May 9,
2011 at Conveyance Book 1851, Page 130, Instrument No. 1112142 of the conveyance
records of Lafourche Parish, Louisiana.]

 

17.       Assignment of Operating Rights Interest in Federal OCS Oil and Gas
Lease (for the Deep EW 834 OR) from Ridgewood Energy Corporation to Ridgewood
Energy W Fund, LLC, Ridgewood Energy Y Fund, LLC, Ridgewood Energy A-1 Fund,
LLC, Ridgewood Energy B-1 Fund, LLC and Ridgewood Energy Gulf of Mexico Oil and
Gas Fund, LLC (with Assignment of Oil and Gas Leases between the same parties
attached thereto), filed with the BOEMRE on May 17, 2011 and approved by the
BOEMRE on July 14, 2011 effective August 1, 2010. [The attached Assignment of
Oil and Gas Leases was also filed on May 9, 2011 at Conveyance Book 1851, Page
137, Instrument No. 1112143 of the conveyance records of Lafourche Parish,
Louisiana.]

 

18.       Assignment of Operating Rights Interest in Federal OCS Oil and Gas
Lease (for the Deep EW 834 OR) from Ridgewood Energy Corporation to Ridgewood
Energy O Fund, LLC, Ridgewood Energy Q Fund, LLC, Ridgewood Energy S Fund, LLC,
Ridgewood Energy T Fund, LLC and Ridgewood Energy V Fund, LLC (with Assignment
of Oil and Gas Leases between the same parties attached thereto), filed with the
BOEMRE on May 17, 2011 and approved by the BOEMRE on July 14, 2011 effective
August 1, 2010. [The attached Assignment of Oil and Gas Leases was also filed on
May 9, 2011 at Conveyance Book 1851, Page 130, Instrument No. 1112142 of the
conveyance records of Lafourche Parish, Louisiana.]



 

 Exhibits: Page 43  

 

 



19.       Assignment of Record Title Interest in Federal OCS Oil and Gas Lease
(for OCS-G 33707) from Ridgewood Energy Corporation to Ridgewood Energy W Fund,
LLC, Ridgewood Energy Y Fund, LLC, Ridgewood Energy A-1 Fund, LLC, Ridgewood
Energy B-1 Fund, LLC and Ridgewood Energy Gulf of Mexico Oil and Gas Fund, LLC
(with Assignment of Oil and Gas Leases between the same parties attached
thereto), filed with the BOEMRE on May 17, 2011 and approved by the BOEMRE on
June 10, 2011 effective May 1, 2010. [The attached Assignment of Oil and Gas
Leases was also filed on May 9, 2011 at Conveyance Book 1851, Page 137,
Instrument No. 1112143 of the conveyance records of Lafourche Parish,
Louisiana.]

 

20.       Assignment of Record Title Interest in Federal OCS Oil and Gas Lease
(for OCS-G 33707) from Ridgewood Energy Corporation to Ridgewood Energy O Fund,
LLC, Ridgewood Energy Q Fund, LLC, Ridgewood Energy S Fund, LLC, Ridgewood
Energy T Fund, LLC and Ridgewood Energy V Fund, LLC (with Assignment of Oil and
Gas Leases between the same parties attached thereto), filed with the BOEMRE on
May 17, 2011 and approved by the BOEMRE on June 10, 2011 effective May 1, 2010.
[The attached Assignment of Oil and Gas Leases was also filed on May 9, 2011 at
Conveyance Book 1851, Page 130, Instrument No. 1112142 of the conveyance records
of Lafourche Parish, Louisiana.]

 

21.       Assignment of Record Title Interest in Federal OCS Oil and Gas Lease
(for OCS-G 33177) from BP Exploration & Production Inc. to Walter Oil & Gas
Corporation (with Exhibit “A” between the same parties attached thereto), filed
with the BOEM on August 10, 2012 and approved by the BOEM on October 2, 2012
effective August 8, 2012.

 

22.       Assignment of Operating Rights Interest in Federal OCS Oil and Gas
Lease (for the operating rights in OCS-G 33140 as to the SW/4 SW/4, S/2 SE/2
SW/4 and S/2 SW/4 SE/4 of Block 790, Ewing Bank, limited to depths from 17,000'
SSTVD down to and including 21,400' SSTVD (the “Prior EW 790 OR”)) from Noble
Energy, Inc. to Walter Oil & Gas Corporation (with Assignment of Operating
Rights in Oil and Gas Lease between the same parties attached thereto), filed
with the BOEM on December 27, 2012 and approved by the BOEM on February 14, 2013
effective January 15, 2010.

 

23.       Assignment of Record Title Interest in Federal OCS Oil and Gas Lease
(for OCS-G 33177) from Walter Oil & Gas Corporation to Ridgewood Energy O Fund,
LLC, Ridgewood Energy Q Fund, LLC, Ridgewood Energy S Fund, LLC, Ridgewood
Energy T Fund, LLC, Ridgewood Energy V Fund, LLC, Ridgewood Energy W Fund, LLC,
Ridgewood Energy Y Fund, LLC, Ridgewood Energy A-1 Fund, LLC, Ridgewood Energy
B-1 Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P. and ILX
Prospect Beta, LLC (with Assignment of Leasehold Interest between the same
parties attached thereto), filed with the BOEM on January 16, 2013 and approved
by the BOEM on January 29, 2013 effective August 8, 2012. [The attached
Assignment of Leasehold Interest was also filed on February 4, 2013 at
Conveyance Book 1289, Page 18, File No. 2013-00000595 of the conveyance records
of Plaquemines Parish, Louisiana.]

 

24.      Assignment of Overriding Royalty Interest dated effective January 15,
2010 from the Sellers, Walter and others to Noble Energy, Inc. (for certain
portions of OCS-G 27982), filed with the BOEM on January 31, 2013.



 

 Exhibits: Page 44  

 

 



25.      Assignment of Operating Rights Interest in Federal OCS Oil and Gas
Lease (for the Prior EW 790 OR) from Walter Oil & Gas Corporation to Ridgewood
Energy O Fund, LLC, Ridgewood Energy Q Fund, LLC, Ridgewood Energy S Fund, LLC,
Ridgewood Energy T Fund, LLC, Ridgewood Energy V Fund, LLC, Ridgewood Energy W
Fund, LLC, Ridgewood Energy Y Fund, LLC, Ridgewood Energy A-1 Fund, LLC,
Ridgewood Energy B-1 Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas
Fund, L.P. and ILX Prospect Beta, LLC (with Assignment of Leasehold Interest
between the same parties attached thereto), filed with the BOEM on February 28,
2013 and approved by the BOEM on March 15, 2013 effective January 15, 2010. [The
attached Assignment of Leasehold Interest was also filed on March 22, 2013 at
Conveyance Book 1920, Page 592, Instrument No. 1152711 of the conveyance records
of Lafourche Parish, Louisiana.]

 

26.        Assignment of Overriding Royalty Interest dated May 9, 2013 but
effective August 1, 2010 by the Sellers (and others) to Hall-Houston Exploration
III, L.P., South River Trust, David B. Shomette and Scott D. Coe (for the Prior
EW 790 OR), filed with the BOEM on June 4, 2013 and filed June 10, 2013 at
Conveyance Book 1928, Page 344, Instrument No. 1157685 of the conveyance records
of Lafourche Parish, Louisiana.

 

27.        Assignment of Overriding Royalty Interest dated September 30, 2013
but effective August 1, 2010 by Hall-Houston Exploration III, L.P., South River
Trust, David B. Shomette and Scott D. Coe to the Sellers (and others) (for the
Prior EW 790 OR), filed with the BOEM on November 6, 2013 and filed on November
15, 2013 at Conveyance Book 1948, Page 579, Instrument No. 1167694 of the
conveyance records of Lafourche Parish, Louisiana.

 

28.      Assignment of Operating Rights Interest in Federal OCS Oil and Gas
Lease (for the Prior EW 790 OR) from Ridgewood Energy O Fund, LLC, Ridgewood
Energy Q Fund, LLC, Ridgewood Energy S Fund, LLC, Ridgewood Energy T Fund, LLC,
Ridgewood Energy V Fund, LLC, Ridgewood Energy W Fund, LLC, Ridgewood Energy Y
Fund, LLC, Ridgewood Energy A-1 Fund, LLC, Ridgewood Energy B-1 Fund, LLC,
Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P. and ILX Prospect Beta,
LLC to Walter Oil & Gas Corporation, filed with the BOEM on July 1, 2014 and
approved by the BOEM on June 10, 2015 effective January 15, 2010.

 

29.        Assignment of Record Title Interest in Federal OCS Oil and Gas Lease
(for OCS-G 33140) from Noble Energy, Inc. to Walter Oil & Gas Corporation (with
Assignment of Record Title and Overriding Royalty Interest in Oil and Gas Lease
between the same parties attached thereto), filed with the BOEM on July 1, 2014
and approved by the BOEM on June 12, 2015 effective January 15, 2010. [The
attached Assignment of Record Title and Overriding Royalty Interest in Oil and
Gas Lease was also filed on August 4, 2014 at Conveyance Book 1323, Page 453,
File No. 2014-00003151 of the conveyance records of Plaquemines Parish,
Louisiana and on August 4, 2014 at Conveyance Book 1974, Page 667, Instrument
No. 1182372 of the conveyance records of Lafourche Parish, Louisiana.]

 

30.      Assignment of Overriding Royalty Interest in Oil and Gas Lease dated
effective January 15, 2010 from Walter to Noble Energy, Inc. (for certain
portions of OCS-G 33140), filed with the BOEM by Walter on June 29, 2016 and by
Noble Energy, Inc. on August 4, 2016 and filed July 28, 2016 at Conveyance Book
1362, Page 826, File No. 2016-00003099 of the conveyance records of Plaquemines
Parish, Louisiana.



 

 Exhibits: Page 45  

 

 



31.       Assignment of Overriding Royalty Interest dated August 17, 2016 but
effective August 1, 2010 from the Sellers (and others) to Hall-Houston
Exploration III, L.P., South River Trust, David B. Shomette and Scott D. Coe
(for certain portions of OCS-G 33140), filed with the BOEM on August 19, 2016
and filed on September 2, 2016 at Conveyance Book 2046, Page 615, Instrument No.
1225710 of the conveyance records of Lafourche Parish, Louisiana.

 

32.       Assignment of Record Title Interest in Federal OCS Oil and Gas Lease
(for OCS-G 33140) from Walter Oil & Gas Corporation to Ridgewood Energy O Fund,
LLC, Ridgewood Energy Q Fund, LLC, Ridgewood Energy S Fund, LLC, Ridgewood
Energy T Fund, LLC, Ridgewood Energy V Fund, LLC, Ridgewood Energy W Fund, LLC,
Ridgewood Energy Y Fund, LLC, Ridgewood Energy A-1 Fund, LLC, Ridgewood Energy
B-1 Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P. and ILX
Prospect Beta, LLC (with Partial Assignment of Record Title Interest between the
same parties attached thereto), filed with the BOEM on August 26, 2016 and
approved by the BOEM on September 13, 2016 effective January 15, 2010.

 

33.       Assignment of Record Title Rights Interest in Federal OCS Oil and Gas
Lease (for OCS-G 35805) from Walter Oil & Gas Corporation to Ridgewood Energy O
Fund, LLC, Ridgewood Energy Q Fund, LLC, Ridgewood Energy S Fund, LLC, Ridgewood
Energy T Fund, LLC, Ridgewood Energy V Fund, LLC, Ridgewood Energy W Fund, LLC,
Ridgewood Energy Y Fund, LLC, Ridgewood Energy A-1 Fund, LLC, Ridgewood Energy
B-1 Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P. and ILX
Prospect Beta, LLC (with Partial Assignment of Record Title Interest between the
same parties attached thereto), filed with the BOEM on December 15, 2016 and
approved by the BOEM on December 29, 2016 effective July 1, 2016. [The Partial
Assignment of Record Title Interest was also filed on December 14, 2016 at
Conveyance Book 2056, Page 479, Instrument No. 1231475 of the conveyance records
of Lafourche Parish, Louisiana.]

 

34.       Assignment of Overriding Royalty Interest in Oil and Gas Leases dated
effective January 15, 2010 from the Sellers, Buyers and others to Noble Energy,
Inc. (for various portions of OCS-G 27982, OCS-G 33177 and OCS-G 33707), filed
with the BOEM on February 21, 2017 in its lease files for OCS-G 27982 and OCS-G
33177.

 

35.       Assignment of Shallow Overriding Royalty Interest dated effective
August 1, 2010 from Walter Oil & Gas Corporation to the Sellers and others (for
the Shallow EW 834 OR), executed contemporaneously with this Agreement and to
filed with the BOEM in its lease files for OCS-G 27982.

 

36.       Act of Clarification among Hall-Houston Exploration III, L.P., South
River Trust, David B. Shomette, Janet Shomette, Scott D. Coe and Rosanne Coe
dated effective August 1, 2010, delivered contemporaneously herewith and to be
filed in the BOEM lease files for OCS-G 27982, OCS-G 33140 and OCS-G 33707 and
in the conveyance records of Lafourche Parish, Louisiana (the “Hall-Houston
Group Clarification”).

 

37.       Act of Correction and Clarification among the Sellers and others
(including Hall-Houston Exploration III, L.P., South River Trust, David B.
Shomette et ux. and Scott D. Coe et ux.) dated effective August 1, 2010,
delivered contemporaneously herewith and to be filed with the BOEM in its lease
files for OCS-G 27982, OCS-G 33140 and OCS-G 33707 and in the conveyance records
of Lafourche Parish, Louisiana (the “Hall-Houston ORRI Allocation”).



 

 Exhibits: Page 46  

 

 



38.       Act of Correction and Clarification among Sellers, Buyers and others
dated effective March 1, 2010, delivered contemporaneously herewith and to be
filed in the BOEM lease files for OCS-G 27982, OCS-G 33140 and OCS-G 33707 and
in the conveyance records of Lafourche Parish, Louisiana (the “Walter ORRI
Allocation”).

 

Part 2: other Contracts

 

39.       Farmout and Co-Development Agreement dated effective January 15, 2010,
by and between Noble Energy, Inc. and Walter Oil & Gas Corporation covering
portions of OCS-G 27982 (Ewing Bank 834) and OCS-G 33140 (Ewing Bank 790), as
amended by First Amendment to Farmout and Co-Development Agreement dated
effective September 1, 2011, as further amended by Second Amendment to Farmout
and Co-Development Agreement dated effective September 1, 2012, as further
amended by Third Amendment to Farmout and Co-Development Agreement dated
effective November 1, 2013, as further amended by Fourth Amendment to Farmout
and Co-Development Agreement dated effective March 1, 2015 (the “Noble Farmout
Agreement”).

 

40.       Participation Agreement dated effective February 1, 2010 between
Walter Oil & Gas Corporation and Ridgewood Energy Corporation (as to, among
other things, OCS-G 27982 (Ewing Bank 834) and a portion of OCS-G 33140 (Ewing
Bank 790)).

 

41.       Participation Agreement dated effective February 1, 2010 between
Walter Oil & Gas Corporation and Hall-Houston Exploration III, L.P. (as to,
among other things, a portion of OCS-G 33140 (Ewing Bank 790)).

 

42.       Offshore Operating Agreement dated effective February 1, 2010 between
Walter Oil & Gas Corporation, as Operator, and Hall-Houston Exploration III,
L.P., Ridgewood Energy Corporation, Royal Offshore, LLC and Gordy Oil Company,
as Non-Operators (a Memorandum of Operating Agreement and Financing Statement
dated effective February 1, 2010 for which was filed on August 14, 2012 with the
BOEM in its lease files for OCS-G 27982 and OCS-G 33140, on August 14, 2012 at
Conveyance Book 3001, Page 434, Instrument No. 11238553 in the conveyance
records of Jefferson Parish, Louisiana and at Mortgage Book 4541, Page 477,
Instrument No. 11238554 of the mortgage records of Jefferson Parish, Louisiana
and on August 13, 2012 under File No. 2012-00003746 at Conveyance Book 1275,
Page 630, Mortgage Book 595, Page 391 and UCC File No. 38-12-1043 of the public
records of Plaquemines Parish, Louisiana), as ratified and amended by
Ratification and Amendment of Operating Agreement dated effective December 15,
2011, as ratified and amended by letter agreement dated November 10, 2015, as
amended by Amendment to Offshore Operating Agreement dated effective as of
February 1, 2010, as amended by letter agreement dated June 25, 2015 as amended
by letter agreement dated June 28, 2016 and as amended by letter agreement dated
January 11, 2017 (collectively, the “Operating Agreement”).

 

43.       Letter Agreement dated effective September 14, 2010 between
Hall-Houston Exploration III, L.P. and Ridgewood Energy Corporation.



 

 Exhibits: Page 47  

 

 



44.       Purchase and Sale Agreement entered into on October 12, 2010, but
effective as of August 1, 2010, by and between Hall-Houston Exploration III,
L.P., as Seller, and Ridgewood Energy Corporation, as Buyer.

 

45.       That certain letter agreement dated effective as of May 7, 2014, by
and between Walter Oil & Gas Corporation and Gordy Oil Company, Ridgewood Energy
O Fund, LLC, Ridgewood Energy S Fund, LLC, Ridgewood Energy V Fund, LLC,
Ridgewood Energy W Fund, LLC, Ridgewood Energy Y Fund, LLC, Ridgewood Energy B-1
Fund, LLC, Ridgewood Energy Q Fund, LLC, Ridgewood Energy T Fund, LLC, Ridgewood
Energy A-1 Fund, LLC and Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P.
related to authorization for expenditure to lease platform rig H&P 203 (“Rig”)
and perform modifications to the Rig for operations in the EW 834 (Coelacanth)
Field.

 

46.       Drilling Unit Rental Agreement for Offshore Operations dated June 2,
2014, by and between Helmerich & Payne International Drilling Co. and Walter Oil
& Gas Corporation.

 

47.       Platform Labor Services Contract (Options) dated June 2, 2014, by and
between Walter Oil and Gas Corporation and Helmerich & Payne International
Drilling Co. for Platforms EW 834 and ST 311.

 

48.       Unit Agreement for Outer Continental Shelf Exploration, Development,
and Production Operations on the Ewing Bank Block 834 Unit (Portions of Ewing
Bank Blocks 790, 834, 835 and Mississippi Canyon Block 793) (Contract No.
754315005) dated effective November 1, 2014 between Walter Oil & Gas
Corporation, as Operator and Working Interest Owner, and Ridgewood Energy O
Fund, LLC, Ridgewood Energy Q Fund, LLC, Ridgewood Energy S Fund, LLC, Ridgewood
Energy T Fund, LLC, Ridgewood Energy V Fund, LLC, Ridgewood Energy W Fund, LLC,
Ridgewood Energy Y Fund, LLC, Ridgewood Energy A-1 Fund, LLC, Ridgewood Energy
B-1 Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P., ILX
Prospect Beta, LLC, Houston Energy Deepwater Ventures VII, LLC, Gordy Oil
Company and Noble Energy, Inc., as Working Interest Owners, approved by BSEE on
April 15, 2015 effective November 1, 2014, as amended by First Amendment to Unit
Agreement for Outer Continental Shelf Exploration, Development, and Production
Operations on the Ewing Bank Block 834 Unit (Portions of Ewing Bank Blocks 790,
834, 835 and Mississippi Canyon Block 793) (Contract No. 754315005) dated
effective April 1, 2016 (amending article13.3), filed with the BSEE on April 12,
2016 and approved by BSEE on July 20, 2016 effective April 1, 2016
(collectively, the “Unit Agreement”).*

*       The parties to the Unit Agreement have executed a Second Amendment to
the Ewing Bank 834 Unit Agreement dated effective March 1, 2018 and submitted
same to BSEE on or about June 20, 2018 for its approval.

 

49.       Unit Operating Agreement dated effective November 1, 2014 between
Walter Oil & Gas Corporation, as Operator, and Ridgewood Energy O Fund, LLC,
Ridgewood Energy Q Fund, LLC, Ridgewood Energy S Fund, LLC, Ridgewood Energy T
Fund, LLC, Ridgewood Energy V Fund, LLC, Ridgewood Energy W Fund, LLC, Ridgewood
Energy Y Fund, LLC, Ridgewood Energy A-1 Fund, LLC, Ridgewood Energy B-1 Fund,
LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P., ILX Prospect Beta,
LLC, Houston Energy Deepwater Ventures VII, LLC, Gordy Oil Company and Noble
Energy, Inc., as Non-Operators.



 

 Exhibits: Page 48  

 

 



50.       Stipulation for Noble Energy, Inc.’s Executions of the EW 834 Unit
Agreement and the EW 834 Unit Operating Agreement dated effective December 1,
2014.

 

51.       Production Handling, Gathering and Operating Services Agreement for
Mississippi Canyon Block 794 (“Claiborne”) at Ewing Bank Block 834 “A” Platform
(“Host”) and through lateral lines by and between Walter Oil & Gas Corporation,
Houston Energy Deepwater Venture VII, LLC, Gordy Oil Company, Ridgewood Energy O
Fund, LLC, Ridgewood Energy Q Fund, LLC, Ridgewood Energy S Fund, LLC, Ridgewood
Energy T Fund, LLC, Ridgewood Energy V Fund, LLC, Ridgewood Energy W Fund, LLC,
Ridgewood Energy Y Fund, LLC, Ridgewood Energy A-1 Fund, LLC, Ridgewood Energy
B-1 Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P. and ILX
Prospect Beta, LLC, as host owners and lateral line owners and LLOG Exploration
Offshore L.L.C., LLOG Exploration & Production Company, L.L.C., Beacon Offshore
Energy Operating LLC, Red Willow Offshore, LLC, CL&F Offshore LLC, Ridgewood
Claiborne, LLC and ILX Prospect Claiborne, LLC, as producers, dated effective as
of December 12, 2016, as amended by that certain First Amendment to Production
Handling, Gathering and Operating Services Agreement dated effective February
10, 2017, as further amended by that certain Second Amendment to Production
Handling, Gathering and Operating Services Agreement dated effective as of
February 10, 2017, as further amended by that certain Third Amendment to
Production Handling, Gathering and Operating Services Agreement dated effective
as of March 9, 2017.

 

[End of Exhibit A-2] 

 

 Exhibits: Page 49  

 

 





Exhibit A-3

 

 

Burdens[*]

 

For OCS-G 27982 (Ewing Bank 834)

 

1.       the lessor’s royalty of 12.5% for such Lease.

 

2.       the 0.8% of 8/8ths overriding royalty interest in the EW 834 RT, as
reserved by that Assignment of Record Title Interest dated effective March 1,
2010 from Walter Oil & Gas Corporation to Ridgewood Energy Corporation (attached
as Exhibit “A” to that Assignment of Record Title Interest in Federal OCS Oil
and Gas Lease between the same parties for the EW 834 RT, filed with the BOEMRE
on August 9, 2010 and approved by the BOEMRE on August 19, 2010 effective March
1, 2010), as clarified by the Walter ORRI Allocation. [The Assignment of Record
Title Interest was also filed September 21, 2010 at Conveyance Book 1830, Page
404, Instrument No. 1099167 of the conveyance records of Lafourche Parish,
Louisiana.]*

*       The interests of each Seller bear the following corresponding undivided
percentage of this overriding royalty interest (for a combined 0.191680% of
8/8ths): O Fund, 0.08280% of 8/8th; S Fund, 0.02888% of 8/8ths; T Fund, none; V
Fund, 0.04240% of 8/8th; W Fund, 0.00440% of 8/8th; A-1 Fund, none; and B-1
Fund, 0.03320% of 8/8th.

 

3.       the 0.8% of 8/8ths overriding royalty in the Deep EW 834 OR, as
reserved by that Assignment of Operating Rights Interest dated effective March
1, 2010 from Walter Oil & Gas Corporation to Ridgewood Energy Corporation
(attached as Exhibit “A” to that Assignment of Operating Rights Interest in
Federal OCS Oil and Gas Lease between the same parties for the Deep EW 834 OR,
filed with the BOEMRE on September 13, 2010 and approved by the BOEMRE on
September 22, 2010 effective March 1, 2010), as clarified by the Walter ORRI
Allocation. [The Assignment of Operating Rights Interest was also filed
September 21, 2010 at Conveyance Book 1830, Page 412, Instrument No. 1099169 of
the conveyance records of Lafourche Parish, Louisiana.]*

*       The interests of each Seller bear the following corresponding undivided
percentage of this overriding royalty interest (for a combined 0.191680% of
8/8ths): O Fund, 0.08280% of 8/8th; S Fund, 0.02888% of 8/8ths; T Fund, none; V
Fund, 0.04240% of 8/8th; W Fund, 0.00440% of 8/8th; A-1 Fund, none; and B-1
Fund, 0.03320% of 8/8th.

 

4.       the 0.8% of 8/8ths overriding royalty in the Shallow EW 834 OR, as
reserved by that Assignment of Shallow Operating Rights dated effective August
1, 2010 as to an undivided 20% of 8/8ths of the Shallow EW 834 OR from Walter
Oil & Gas Corporation to Sellers (and others), executed contemporaneously with
this Agreement and to filed with the BOEM in its lease files for OCS-G 27982.*

 

                                                             



 

*        Except as otherwise noted in this Exhibit A-3, the Transferred Interest
of each Seller bears the following corresponding undivided percentage of each
Burden: O Fund, 2.070% of 8/8th; S Fund, 0.722% of 8/8th; T Fund, 0.344% of
8/8th; V Fund, 1.060% of 8/8th; W Fund, 0.110% of 8/8th; A-1 Fund, 0.364%; and
B-1 Fund, 0.830% of 8/8th.

 

 Exhibits: Page 50  

 

 



*       The interests of each Seller bear the following corresponding undivided
percentage of this overriding royalty interest (for a combined 0.191680% of
8/8ths): O Fund, 0.08280% of 8/8th; S Fund, 0.02888% of 8/8ths; T Fund, none; V
Fund, 0.04240% of 8/8th; W Fund, 0.00440% of 8/8th; A-1 Fund, none; and B-1
Fund, 0.03320% of 8/8th.

 

5.           the 0.525% of 8/8ths overriding royalty interest in all oil, gas,
and other hydrocarbons produced, saved, and sold from the Shallow EW 834 OR, as
reserved by that Assignment of Operating Rights Interest dated effective March
1, 2010 from Walter Oil & Gas Corporation to Hall-Houston Exploration III, L.P.,
filed with the BOEMRE on October 12, 2010 and filed on November 4, 2010 at
Conveyance Book 1834, Page 628, Instrument No. 1101780 of the conveyance records
of Lafourche Parish, Louisiana, as clarified by the Walter ORRI Allocation.*

*       The interests of each Seller bear the following corresponding undivided
percentage of this overriding royalty interest (for a combined 0.029736% of
8/8th): O Fund, none; S Fund, none; T Fund, 0.014448% of 8/8th; V Fund, none; W
Fund, none; A-1 Fund, 0.015288% of 8/8th; and B-1 Fund, none.

 

6.           the 0.5250% of 8/8ths overriding royalty interest in the EW 834 RT,
as reserved by that Assignment of Record Title Interest dated effective March 1,
2010 from Walter Oil & Gas Corporation to Hall-Houston Exploration III, L.P.
(attached as Exhibit “A” to that Assignment of Record Title Interest in Federal
OCS Oil and Gas Lease between the same parties for the EW 834 RT, filed with the
BOEMRE on November 2, 2010 and approved by the BOEMRE on November 16, 2010
effective March 1, 2010), as clarified by the Walter ORRI Allocation.*

*       The interests of each Seller bear the following corresponding undivided
percentage of this overriding royalty interest (for a combined 0.029736% of
8/8th): O Fund, none; S Fund, none; T Fund, 0.014448% of 8/8th; V Fund, none; W
Fund, none; A-1 Fund, 0.015288% of 8/8th; and B-1 Fund, none.

 

7.           the 0.5250% of 8/8ths overriding royalty interest in the Deep
EW 834 OR, as reserved by that Assignment of Operating Rights Interest dated
effective March 1, 2010 from Walter Oil & Gas Corporation to Hall-Houston
Exploration III, L.P. (attached as Exhibit “A” to that Assignment of Operating
Rights Interest in Federal OCS Oil and Gas Lease between the same parties for
the Deep EW 834 OR, filed with the BOEMRE on November 2, 2010 and approved by
the BOEMRE on November 16, 2010 effective March 1, 2010), as clarified by the
Walter ORRI Allocation.*

*       The interests of each Seller bear the following corresponding undivided
percentage of this overriding royalty interest (for a combined 0.029736% of
8/8th): O Fund, none; S Fund, none; T Fund, 0.014448% of 8/8th; V Fund, none; W
Fund, none; A-1 Fund, 0.015228% of 8/8th; and B-1 Fund, none.

 

8.           the 2% of 12.5% of 6/6ths overriding royalty interest payable out
of all oil, gas, casinghead gas and associated substances produced, saved and
marketed from the EW 834 RT, the Deep EW 834 OR and the Shallow EW 834 OR, as
granted by that Assignment of Overriding Royalty Interest dated October 11, 2010
but effective August 1, 2010 from Hall-Houston Exploration III, L.P. to South
River Investments, Inc., David B. Shomette and Scott D. Coe, filed with the
BOEMRE on October 22, 2010 and filed on July 24, 2013 at Conveyance Book 1933,
Page 865, Instrument No. 1160812 of the conveyance records of Lafourche Parish,
Louisiana, as clarified by the Hall-Houston Clarification and the Hall-Houston
ORRI Allocation.*



 

 Exhibits: Page 51  

 

 



*       The interests of each Seller bear the following corresponding undivided
percentage of this overriding royalty interest (for a combined 0.014160% of
8/8th): O Fund, none; S Fund, none; T Fund, 0.00688% of 8/8th; V Fund, none; W
Fund, none; A-1 Fund, 0.00728% of 8/8th; and B-1 Fund, none.

 

9.           the 1.3% of 6/6ths overriding royalty interest in and to all oil,
gas, other hydrocarbons, and all other minerals produced, saved and sold from

 

the NE/4 NE/4, NW/4 NE/4 and N/2 NE/4 NW/4 of Block 834, Ewing Bank, from
17,000' SS TVD down to and including 21,400' SS TVD,

 

as granted by that Assignment of Overriding Royalty Interest dated effective
January 15, 2010 from the Sellers, Walter and others to Noble Energy, Inc.,
filed with the BOEM on January 31, 2013.

 

10.          the 1.3% of 8/8ths overriding royalty interest in all oil and gas
produced, saved and sold from

 

Block 834, Ewing Bank, insofar and only insofar as such Lease covers the
NE/4 NE/4, NW/4 NE/4 and N/2 NE/4N W/4 of Block 834 of Ewing Bank and further
limited to those depths from the surface down to 17,000' TVDSS and from 21,400'
TVDSS down to 26,000' TVDSS and the S/2 NE/4, NW/4 NW/4, N/2 SE/4 NW/4 and
S/2 NE/4 NW/4 from the surface down to 26,000' TVDSS,

 

as granted by that Assignment of Overriding Royalty Interest in Oil and Gas
Leases dated effective January 15, 2010 from the Sellers, Buyers and others to
Noble Energy, Inc., filed with the BOEM on February 21, 2017 in its lease files
for OCS-G 27982 and OCS-G 33177.

 

For OCS-G 33140 (Ewing Bank 790)

 

11.          the lessor’s royalty of 18.75% for such Lease.

 

12.          the 1.3% of 8/8ths overriding royalty interest in all oil and gas
produced, saved and sold from

 

Block 790, Ewing Bank, insofar and only insofar as such Lease covers the
SW/4 SW/4; S/2 SE/4 SW/4; S/2 SW/4 SE/4; and NW/4 SE/4 SW/4 of Block 790 of
Ewing Bank and further limited to those depths from the surface down to 26,000'
TVDSS,

 

(the “Shallow EW 790 Depths”), as granted by that Assignment of Overriding
Royalty Interest in Oil and Gas Lease dated effective January 15, 2010 from
Walter to Noble Energy, Inc., filed with the BOEM by Walter on June 29, 2016 and
by Noble Energy, Inc. on August 4, 2016 and filed July 28, 2016 at Conveyance
Book 1362, Page 826, File No. 2016-00003099 of the conveyance records of
Plaquemines Parish, Louisiana.



 

 Exhibits: Page 52  

 

 



13.          the 2.0% of 12.5% of 6/6ths overriding royalty in and to all, oil,
gas, other hydrocarbons, and all other minerals produced, saved and sold from
the Shallow EW 790 Depths, as granted by that Assignment of Overriding Royalty
Interest dated August 17, 2016 but effective August 1, 2010 from the Sellers
(and others) to Hall-Houston Exploration III, L.P., South River Trust, David B.
Shomette and Scott D. Coe, filed with the BOEM on August 19, 2016 and filed on
September 2, 2016 at Conveyance Book 2046, Page 615, Instrument No. 1225710 of
the conveyance records of Lafourche Parish, Louisiana, as clarified by the
Hall-Houston Clarification and the Hall-Houston ORRI Allocation.*

*       The interests of each Seller bear the following corresponding undivided
percentage of this overriding royalty interest (for a combined 0.014160% of
8/8th): O Fund, none; S Fund, none; T Fund, 0.00688% of 8/8th; V Fund, none; W
Fund, none; A-1 Fund, 0.00728% of 8/8th; and B-1 Fund, none.

 

14.          the 1.325% of 8/8ths overriding royalty interest in such Lease, as
reserved in that Partial Assignment of Record Title Interest dated effective
January 15, 2010 from Walter Oil & Gas Corporation to Ridgewood Energy O Fund,
LLC, Ridgewood Energy Q Fund, LLC, Ridgewood Energy S Fund, LLC, Ridgewood
Energy T Fund, LLC, Ridgewood Energy V Fund, LLC, Ridgewood Energy W Fund, LLC,
Ridgewood Energy Y Fund, LLC, Ridgewood Energy A-1 Fund, LLC, Ridgewood Energy
B-1 Fund, LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P. and ILX
Prospect Beta, LLC (attached as Exhibit “A” to that Assignment of Record Title
Interest in Federal OCS Oil and Gas Lease between the same parties, filed with
the BOEM on August 26, 2016 and approved by the BOEM on September 13, 2016
effective January 15, 2010), as clarified by the Walter ORRI Allocation.*

*       The interests of each Seller bear the following corresponding undivided
percentage of this overriding royalty interest (for a combined 0.221416% of
8/8th): O Fund, 0.082800% of 8/8th; S Fund, 0.028880% of 8/8ths; T Fund,
0.014448%; V Fund, 0.042400% of 8/8th; W Fund, 0.004400% of 8/8th; A-1 Fund,
0.015288%; and B-1 Fund, 0.033200% of 8/8th.

 

For OCS-G 33177 (Mississippi Canyon 793)

 

15.          the lessor’s royalty of 18.75% for such Lease.

 

16.          the 0.188144% of 8/8ths overriding royalty interest in such Lease,
as reserved in that Assignment of Leasehold Interest dated effective August 8,
2012 from Walter Oil & Gas Corporation to Ridgewood Energy O Fund, LLC,
Ridgewood Energy Q Fund, LLC, Ridgewood Energy S Fund, LLC, Ridgewood Energy T
Fund, LLC, Ridgewood Energy V Fund, LLC, Ridgewood Energy W Fund, LLC, Ridgewood
Energy Y Fund, LLC, Ridgewood Energy A-1 Fund, LLC, Ridgewood Energy B-1 Fund,
LLC, Ridgewood Energy Gulf of Mexico Oil and Gas Fund, L.P. and ILX Prospect
Beta, LLC (attached as Exhibit “A” to that Assignment of Record Title Interest
in Federal OCS Oil and Gas Lease between the same parties, filed with the BOEM
on January 16, 2013 and approved by the BOEM on January 29, 2013 effective
August 8, 2012), as clarified by the Walter ORRI Allocation. [The Assignment of
Leasehold Interest was also filed on February 4, 2013 at Conveyance Book 1289,
Page 18, File No. 2013-00000595 of the conveyance records of Plaquemines Parish,
Louisiana.]*

*       The interests of each Seller bear the following corresponding undivided
percentage of this overriding royalty interest (for a combined 0.031840% of
8/8ths): O Fund, 0.011983% of 8/8th; S Fund, 0.004180% of 8/8ths; T Fund,
0.001991% of 8/8th; V Fund, 0.006136% of 8/8th; W Fund, 0.000637% of 8/8th; A-1
Fund, 0.002107% of 8/8th; and B-1 Fund, 0.004805% of 8/8th.



 

 Exhibits: Page 53  

 

 



17.          the 1.3% of 8/8ths overriding royalty interest in all oil and gas
produced, saved and sold from

 

Block 793, Mississippi Canyon, insofar and only insofar as such Lease covers the
W/2 W/2 NW/4 of Block 793 of Mississippi Canyon and further limited to those
depths from the surface down to 26,000' TVDSS,

 

as granted by that Assignment of Overriding Royalty Interest in Oil and Gas
Leases dated effective January 15, 2010 from the Sellers, Buyers and others to
Noble Energy, Inc., filed with the BOEM on February 21, 2017 in its lease files
for OCS-G 27982 and OCS-G 33177.*

*       The parties to the Unit Agreement have executed a Second Amendment to
the Ewing Bank 834 Unit Agreement dated effective March 1, 2018 and submitted
same to BSEE on or about June 20, 2018 for its approval. Upon its approval but
effective March 1, 2018, Fieldwood Energy LLC (as successor in interest to Noble
Energy, Inc. under the Noble Farmout Agreement assignment) will be also be
entitled to a 1.3% of 8/8ths overriding royalty interest in all oil and gas
produced, saved and sold from this same block insofar as such Lease covers the
E/2 W/2 NW/4 and E/2 NW/4 of this block and further limited to those depths from
the surface down to 26,000' TVDSS.

 

For OCS-G 33707 (Ewing Bank 835)

 

18.           the lessor’s royalty of 18.75% for such Lease.

 

19.           the 0.115781% overriding royalty interest in such Lease, as
reserved in that Assignment of Record Title Interest dated effective May 1, 2010
from Walter Oil & Gas Corporation to Ridgewood Energy Corporation (attached as
Exhibit “A” to that Assignment of Record Title Interest in Federal OCS Oil and
Gas Lease from Walter Oil & Gas Corporation to Ridgewood Energy Corporation for
OCS-G 33707, filed with the BOEM on August 9, 2010 and approved by the BOEM on
August 19, 2010 effective May 1, 2010), as clarified by the Walter ORRI
Allocation. [The Assignment of Record Title Interest was also filed September
21, 2010 at Conveyance Book 1830, Page 408, Instrument No. 1099168 of the
conveyance records of Lafourche Parish, Louisiana.]*

*       The interests of each Seller bear the following corresponding undivided
percentage of this overriding royalty interest (for a combined 0.027741% of
8/8ths): O Fund, 0.011983% of 8/8th; S Fund, 0.004180% of 8/8ths; T Fund, none;
V Fund, 0.006136% of 8/8th; W Fund, 0.000637% of 8/8th; A-1 Fund, none; and B-1
Fund, 0.004805% of 8/8th.

 

20.          the 0.072363% overriding royalty interest in such Lease, as
reserved in that Assignment of Record Title Interest dated effective May 1, 2010
from Walter Oil & Gas Corporation to Hall-Houston Exploration III, L.P.
(attached as Exhibit “A” to that Assignment of Record Title Interest in Federal
OCS Oil and Gas Lease from Walter Oil & Gas Corporation to Hall-Houston
Exploration III, L.P. for OCS-G 33707, filed with the BOEM on February 11, 2011
and approved by the BOEM on March 4, 2011 effective May 1, 2010) , as clarified
by the Walter ORRI Allocation.*



 

 Exhibits: Page 54  

 

 



*       The interests of each Seller bear the following corresponding undivided
percentage of this overriding royalty interest (for a combined 0.004099% of
8/8th): O Fund, none; S Fund, none; T Fund, 0.001991% of 8/8th; V Fund, none; W
Fund, none; A-1 Fund, 0.002107% of 8/8th; and B-1 Fund, none.

 

21.         the 2% of 12.5% of 6/6ths overriding royalty interest payable out of
all oil, gas, casinghead gas and associated substances produced, saved and
marketed from such Lease, as granted by that Assignment of Overriding Royalty
Interest dated October 11, 2010 but effective August 1, 2010 from Hall-Houston
Exploration III, L.P. to South River Investments, Inc., David B. Shomette and
Scott D. Coe, filed with the BOEMRE on October 22, 2010 and filed on July 24,
2013 at Conveyance Book 1933, Page 865, Instrument No. 1160812 of the conveyance
records of Lafourche Parish, Louisiana, as clarified the Hall-Houston
Clarification and the Hall-Houston ORRI Allocation.*

*       The interests of each Seller bear the following corresponding undivided
percentage of this overriding royalty interest (for a combined 0.014160% of
8/8th): O Fund, none; S Fund, none; T Fund, 0.00688% of 8/8th; V Fund, none; W
Fund, none; A-1 Fund, 0.00728% of 8/8th; and B-1 Fund, none.

 

22.          the 1.3% of 8/8ths overriding royalty interest in all oil and gas
produced, saved and sold from

 

Block 835, Ewing Bank, insofar and only insofar as such Lease covers the North
7,800' of Block 835 of Ewing Bank and further limited to those depths from the
surface down to 26,000' TVDSS,

 

as granted by that Assignment of Overriding Royalty Interest in Oil and Gas
Leases dated effective January 15, 2010 from the Sellers, Buyers and others to
Noble Energy, Inc., filed with the BOEM on February 21, 2017 in its lease files
for OCS-G 27982 and OCS-G 33177.

 

For OCS-G 35805 (Ewing Bank 789)

 

23.           the lessor’s royalty of 18.75% for such Lease.

 

24.         The parties to the Unit Agreement have executed a Second Amendment
to the Ewing Bank 834 Unit Agreement dated effective March 1, 2018 and submitted
same to BSEE on or about June 20, 2018 for its approval. Upon its approval but
effective March 1, 2018, Fieldwood Energy LLC (as successor in interest to Noble
Energy, Inc. under the Noble Farmout Agreement) will be entitled to a 1.3% of
8/8ths overriding royalty interest in all oil and gas produced, saved and sold
from

 

Block 789, Ewing Bank, insofar and only insofar as such Lease covers the SE/4 of
Block 789 of Ewing Bank and further limited to those depths from the surface
down to 26,000' TVDSS,

 

[End of Exhibit A-3]





 

 Exhibits: Page 55  

 



 

Exhibit B

 

Allocated Values

 

Properties O Fund S Fund T Fund V Fund W Fund A-1 Fund B-1 Fund Total Gross
Working Interest 2.07% 0.722% 0.344% 1.06% 0.11% 0.364% 0.83% 5.50000% OCS-G
27982 (Ewing Bank 834) $4,279,311 $1,492,591 $711,151 $2,191,338 $227,403
$752,497 $1,715,859 $11,370,150 OCS-G 33140 (Ewing Bank 790) $10,082,556
$3,516,718 $1,675,555 $5,163,048 $535,788 $1,772,971 $4,042,764 $26,789,400
OCS-G 33177 (Mississippi Canyon
793) $558,900 $194,940 $92,880 $286,200 $29,700 $98,280 $224,100 $1,485,000
OCS-G 33707 (Ewing Bank 835) $314,847 $109,816 $52,322 $161,226 $16,731 $55,364
$126,243 $836,550 OCS-G 35805 (Ewing Bank 789) $3,394,386 $1,183,936 $564,091
$1,738,188 $180,378 $596,887 $1,361,034 $9,018,900 TOTAL $18,630,000 $6,498,000
$3,096,000 $9,540,000 $990,000 $3,276,000 $7,470,000 $49,500,000

 

[End of Exhibit B]



 

 Exhibits: Page 56  

 

 





Exhibit C

 

 

Assignment and Bill of Sale

 

This Assignment and Bill of Sale (this “Assignment”) is executed on August 10,
2018 (the “Closing Date”) but effective as of January 1, 2018, at 7:00 a.m.,
Central Time Zone (the “Effective Time”) by and among Ridgewood Energy O Fund,
LLC, Ridgewood Energy S Fund, LLC, Ridgewood Energy T Fund, LLC, Ridgewood
Energy V Fund, LLC, Ridgewood Energy W Fund, LLC, Ridgewood Energy A-1 Fund, LLC
and Ridgewood Energy B-1 Fund, LLC, each a Delaware limited liability company
with a mailing address of 14 Philips Parkway, Montvale, New Jersey 07645, (each
a “Seller” and collectively the “Sellers”) on the one hand and Walter Oil & Gas
Corporation, a Texas corporation, (“Walter”) and Gordy Oil Company, a Texas
corporation, (“Gordy”) (each a “Buyer” and collectively the “Buyers”) on the
other hand.

 

For good and valuable cause and consideration, the receipt and sufficiency are
hereby acknowledged, each Seller does hereby sell, assign, transfer and deliver
to Buyer, and Buyer hereby purchases and accepts from such Seller, effective as
of the Effective Time an undivided one-half of such Seller’s Transferred
Interest, where the term “Transferred Interests” with respect to a Seller means
the following undivided interest (expressed as a percentage on an 8/8ths basis
with respect to the Properties) in and to the Properties:

 

(i) Ridgewood Energy O Fund, LLC - 2.070% (ii) Ridgewood Energy S Fund, LLC -
0.722% (iii) Ridgewood Energy T Fund, LLC - 0.344% (iv) Ridgewood Energy V Fund,
LLC - 1.060% (v) Ridgewood Energy W Fund, LLC - 0.110% (vi) Ridgewood Energy A-1
Fund, LLC      - 0.364% (vii) Ridgewood Energy B-1 Fund, LLC - 0.830%

 

The term “Transferred Interest” with respect to a Seller also includes without
limitation such Seller’s undivided net revenue interests in the Leases as set
forth in Exhibit A-1 to the Agreement (as defined below). This assignment is
made and accepted subject to the following provisions.

 

1.       This Assignment is made subject to the Purchase and Sale Agreement
signed contemporaneously herewith effective as of the Effective Time by and
between Sellers and Buyers relating to the Properties (as defined below) and
Transferred Interests (the “Agreement”). In the event of any conflict between
this Assignment and the Agreement, the Agreement shall control. However, Sellers
and Buyers acknowledge and agree that nothing in the Agreement limits, expands
or otherwise modifies the definition or scope of the Properties and Transferred
Interests as set forth above in this Assignment. Capitalized terms used but not
defined in this Assignment shall have the meanings set forth in the Agreement.

 

2.       As used this Assignment, the following terms have the following
meanings: The term “Properties” means the following assets (less and except the
Excluded Assets):



 

 Exhibits: Page 57  

 



 

(a)       All of the oil, gas, other Hydrocarbon and mineral leases (or portions
thereof) described in Part 1 of Exhibit A hereto (collectively, the “Leases”);
all subleases, working interests, record title interests, operating rights
interests, royalty interests, overriding royalty interests, production payments,
net profit interests, reversionary interests, carried interest, rights to take
royalties in-kind and all other interests of any kind or character in
Hydrocarbons in place and the leasehold estates created thereby, (together with
all other mineral interests of every nature) related to any Leases or any lands
covered by the Leases or lands pooled or unitized with any portions of any
Lease; and all corresponding interests in and to all the property and rights of
any nature that arise by Law or otherwise and are incident to any of the
foregoing, including all rights in any pooled or unitized acreage by virtue of
the Leases having been pooled into such pools or units; all production from any
pool or unit allocated to any such lands; and all interests in any wells within
any pool or unit associated with any such lands; and all reversionary interests,
convertible interests and net profits interests applicable to any Lease or any
such lands (collectively, “Leasehold Interests”);

 

(b)       all units (whether formed by voluntary agreement or under the rules,
regulations, orders or other official acts of any Governmental Entity having
appropriate jurisdiction) to the extent they relate to any or all of the
Leasehold Interests or any lands covered thereby or pooled or unitized with any
portion thereof (collectively, the “Units”);

 

(c)       all wells and wellbores (whether producing, plugged and abandoned,
shut-in, injection, disposal, water supply or otherwise) located in whole or in
part on any lands covered by or subject to any Leasehold Interest or Unit
(including the wellbores described in Part 3 of Exhibit A hereto) (the “Wells”);

 

(d)       all easements, rights-of-way, servitudes, surface leases, subsurface
leases, other interests in production of Hydrocarbons and similar rights and
privileges directly related to or used in connection with any or all of the
Leasehold Interests, Units and Wells (including those described in Part 2 of
Exhibit A hereto) (collectively, the “Easements”);

 

(e)       all movable property, improvements, appurtenances, fixtures,
platforms, caissons, facilities, umbilicals, gathering lines, flow lines,
injection lines, pipelines, tanks, boilers, buildings, machinery, equipment
(surface and downhole), inventory and vessels to the extent the same are
situated upon or used or held for use in connection with any or all of the
Leasehold Interests, Units, Wells or Easements (collectively, the “Equipment”);

 

(f)       all of the presently existing and valid farm-out contracts, farm-in
contracts, balancing contracts, operating agreements, areas of mutual interest,
unit agreements, unit operating agreements, pooling or unit orders and other
contracts, agreements and instruments, to the extent they relate to any or all
of the Leasehold Interests, Units, Wells, Easements, Equipment or any lands
covered or subject to by any Leasehold Interests, Units or Easements
(collectively, the “Lands”) or the production of oil, gas or other Hydrocarbon
and non-Hydrocarbon substances attributable thereto (including those described
on Exhibit A-2 hereto (the “Scheduled Contracts”)) (collectively with the
contracts described in described in clauses (a), (b) and (d) above, the
“Contracts”);

 

(g)       all Hydrocarbons produced at or after the Effective Time (and all
Hydrocarbons in storage (or otherwise present in any Equipment as line fill or
otherwise) at or after the Effective Time) that are attributable to any
Leasehold Interests, Units, Wells or Easements; and all imbalances as of the
Effective Time with respect to all Hydrocarbons produced from or attributable to
any Leasehold Interests, Units, Wells or Easements (the “Imbalances”) and all
rights and benefits associated with any Imbalances;



 

 Exhibits: Page 58  

 



 

(h)      all environmental and other governmental (whether federal, state or
local) permits, licenses, orders, authorizations, franchises and related
instruments or rights relating to the ownership, operation, production or use of
any or all of the foregoing assets (collectively, the “Permits”);

 

(i)        all records, files, documents, information and data (including
without limitation production records, well records, severance Tax records,
lease files and accounting records) directly related to any or all of the
foregoing assets (collectively, excluding any Excluded Assets, the “Records”);

 

(j)       all Claims (whether for adjustments, refunds, in warranty or
otherwise) (i) accruing at or after the Effective Time to the extent
attributable to any or all of the foregoing assets and/or (ii) to the extent
attributable to any of the Assumed Liabilities; and

 

(k)       all accounts receivable for which the Purchase Price is adjusted
pursuant to Section 1.7 of the Agreement (as defined below) and all Claims and
rights under Liens related thereto.

 

The term “Claims” shall include claims, demands, causes of action, Liabilities,
damages and judgments of any kind or character and all costs, expenses, fines,
penalties and fees in connection therewith, including attorney’s fees. The term
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, official, department,
subdivision or instrumentality thereof, or any arbitrator or arbitration panel.
The term “Hydrocarbons” means all of the oil, liquid hydrocarbons, gas and any
and all other liquid or gaseous hydrocarbons, as well as their respective
constituent products (including condensate, casinghead gas, distillate and
natural gas liquids) and, to the extent useful for the exploration for and
production of the foregoing, any other minerals produced in association
therewith (including elemental sulfur, helium, carbon dioxide and other
non-hydrocarbon substances produced in association with any of the above
described items). The term “including” means including without limitation. The
term “Law” means all laws, statutes, common law, rules, codes, regulations,
restrictions, ordinances, orders, decrees, approvals, directives, judgments,
rulings, injunctions, writs, awards and decrees of, or issued or entered by, all
Governmental Entities.

 

3.           Notwithstanding anything to the contrary in this Assignment, the
Assets and Transferred Interests do not include the following (the “Excluded
Assets”):

 

(a)       all credits, refunds, accounts, instruments and general intangibles
attributable to any Properties with respect to any period of time prior to the
Effective Time;

 

(b)      all Claims of Sellers for refunds of, and all rights of Sellers to loss
carry forwards or to receive funds from any Governmental Entity with respect to,
(i) ad valorem, severance, production or other Taxes attributable to any period
prior to the Effective Time, (ii) income or franchise Taxes or (iii) any Taxes
attributable to the other Excluded Assets; and all Claims of Sellers for such
other refunds, and rights thereto, for amounts paid (including refunds of
amounts paid under any gas gathering or transportation agreement) in connection
with any Properties and attributable to the period prior to the Effective Time;



 

 Exhibits: Page 59  

 

 



(c)       all proceeds, income and revenues (and any security or other deposits
made) attributable to (i) any Properties for any period prior to the Effective
Time or (ii) any other Excluded Assets;

 

(d)       all of Sellers’ proprietary computer software, technology, patents,
trade secrets, copyrights, names, trademarks, logos and other intellectual
property;

 

(e)       all of Sellers’ rights and interests in geological and geophysical
data that Sellers cannot transfer without the consent of or payment to any Third
Party and have been identified in writing to Buyers before the Closing Date and
for which Sellers cannot obtain such consent with reasonable commercial efforts;

 

(f)       all documents and instruments of Sellers (i) that contain markings
designating them as protected under the attorney-client privilege; or (ii)
prepared by or for counsel;

 

(g)       all data and other information that cannot be disclosed or assigned to
Buyers as a result of confidentiality or similar arrangements under agreements
with Persons unaffiliated with Sellers that Sellers have identified in writing
to Buyers before the Closing Date and for which Sellers cannot obtain a waiver
with reasonable commercial efforts;

 

(h)       all audit rights arising under any of the Contracts or otherwise with
respect to any period prior to the Effective Time or to any of the Excluded
Assets;

 

(i)       all corporate, partnership and limited liability company financial and
income tax records of Sellers;

 

(j)        all contracts and agreements that are subject to material
restrictions for the transfer of a Seller’s right therein to Buyers and have
been identified in writing by Sellers to Buyers before the Closing Date and for
which Sellers cannot obtain a consent or waiver with reasonable commercial
efforts;

 

(j)      all rights, Claims, and benefits of Sellers under or with respect to
any Contract that are attributable to periods prior to the Effective Time;

 

(k)       all rights and interests of Sellers (i) under any policy or agreement
of insurance or indemnity, (ii) under any bond or (iii) to any insurance or
condemnation proceeds or awards to the extent arising, in each case, from acts,
omissions or events related to, or damage to or destruction of, the Properties
occurring prior to the Effective Time;

 

(l)       all amounts due or payable to Sellers as adjustments to insurance
premiums related to the Properties with respect to any period prior to the
Effective Time;

 

(m)       all proceeds, income, revenues or other benefits not otherwise
enumerated above, as well as any security or other deposits made, to the extent
attributable to (i) the Transferred Interest for any period prior to the
Effective Time, or (ii) any other Excluded Assets;



 

 Exhibits: Page 60  

 

 



(n)       the following undivided interests (expressed as percentages on an
8/8ths basis) in and to the Properties, which undivided interests Sellers are
retaining: as to Ridgewood Energy O Fund, LLC, 2.93%; as to Ridgewood Energy S
Fund, LLC, 1.778%; as to Ridgewood Energy T Fund, LLC, 1.656%; as to Ridgewood
Energy V Fund, LLC, 1.940%, as to Ridgewood Energy W Fund, LLC, 2.890%, as to
Ridgewood Energy A-1 Fund, LLC 1.636%; and as to Ridgewood Energy B-1 Fund, LLC
2.170%; and

 

(o)       those agreements listed on Exhibit E hereto.

 

4.            EACH SELLER CONVEYS TITLE TO ITS TRANSFERRED INTERESTS TO BUYERS
WITHOUT ANY WARRANTY OF TITLE, EXPRESS, STATUTORY OR IMPLIED, NOT EVEN FOR
RETURN OF THE PURCHASE PRICE, except that each Seller shall warrant and defend
title to such Seller’s Transferred Interest unto Buyers (and their respective
successors and assigned) against (a) every Person whomsoever lawfully claiming
or to claim the same or any part thereof by, through or under such Seller, but
not otherwise, subject, however, to the Permitted Encumbrances and the other
matters set forth in the Agreement and (b) any overriding royalty interest,
reversionary interest or other burden of any kind to such Seller’s Transferred
Interest other than those Burdens set forth on Exhibit A-3 to the Agreement.

 

5.            EXCEPT AS EXPRESSLY PROVIDED OTHERWISE IN THE SPECIAL WARRANTY OR
THE AGREEMENT, BUYERS ACKNOWLEDGE THAT, EXCEPT FOR PURPOSES OF SELLERS’
INDEMNITY OBLIGATIONS UNDER THE AGREEMENT AND OTHER MATTERS AS TO WHICH SELLERS
HAVE REPRESENTED AND WARRANTED OR OTHERWISE AGREED, SELLERS HAVE NOT MADE, AND
SELLERS HEREBY EXPRESSLY DISCLAIMS AND NEGATES, ANY COVENANT, REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, RELATING TO THE CONDITION OF ANY EQUIPMENT
(INCLUDING, WITHOUT LIMITATION, (i) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (ii) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE, (iii) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (iv) ANY RIGHTS OF BUYERS UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE,
(v) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK
INFRINGEMENT, (vi) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM REDHIBITORY
VICES OR DEFECTS OR OTHER VICES OR DEFECTS, WHETHER KNOWN OR UNKNOWN, AND (vii)
ANY AND ALL IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW NOW OR HEREAFTER IN
EFFECT IT BEING THE EXPRESS INTENTION OF SELLERS AND BUYERS THAT THE TRANSFERRED
INTEREST WITH RESPECT TO THE EQUIPMENT SHALL BE CONVEYED TO BUYERS AS IS AND IN
THEIR PRESENT CONDITION AND STATE OF REPAIR. EACH BUYER REPRESENT TO SELLERS
THAT SUCH BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS WITH RESPECT TO
THE EQUIPMENT AS SUCH BUYER DEEMS APPROPRIATE AND SUCH BUYER WILL ACCEPT ITS
SHARE OF THE TRANSFERRED INTEREST WITH RESPECT TO THE EQUIPMENT AS IS, IN THEIR
PRESENT CONDITION AND STATE OF REPAIR.



 

 Exhibits: Page 61  

 

 



6.             Each Buyer assumes an undivided-one half of all obligations of
the Farmee under that Farmout and Co-Development Agreement dated effective
January 15, 2010, by and between Noble Energy, Inc. and Walter Oil & Gas
Corporation covering portions of OCS-G 27982 (Ewing Bank 834) and OCS-G 33140
(Ewing Bank 790) (as amended by First Amendment to Farmout and Co-Development
Agreement dated effective September 1, 2011, as further amended by Second
Amendment to Farmout and Co-Development Agreement dated effective September 1,
2012, as further amended by Third Amendment to Farmout and Co-Development
Agreement dated effective November 1, 2013, as further amended by Fourth
Amendment to Farmout and Co-Development Agreement dated effective March 1, 2015)
INSOFAR AND ONLY INSOFAR AS such obligations relate to the Transferred
Interests.

 

7.             Sellers and Buyers dispense and release each undersigned notary
public from the production of any tax receipts or certificates of mortgage in
connection with this Assignment.

 

8.             This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original instrument, but all of which together
shall constitute but one and the same agreement. This Assignment may be attached
as an exhibit to one or more BOEM-0150 or BOEM-0151 forms; any such attachment
(together with this Assignment) shall not be intended to convey to Buyers any
more than the Transferred Interests.

 

[remainder of page intentionally blank; signature page follows] 

 

 Exhibits: Page 62  

 

 



[notarypages1.jpg]

 











 

 Exhibits: Page 63  

 



 

 

[notarypages2.jpg]

  



 Exhibits: Page 64  

 

 



[notarypages3.jpg]

STATE OF TEXAS   COUNTY OF HARRIS   THUS DONE AND SIGNED on the Execution Date
by each Seller (appearing through its duly authorized Secretary, Daniel V.
Gulino) in the presence of me, the undersigned Notary Public in and for the
foregoing jurisdiction, and the undersigned competent witnesses, who sign their
names below together with each Seller and me, Notary, after a due reading of the
whole.     WITNESSES to all signatures on this page: Ridgewood Energy O Fund,
LLC      Ridgewood Energy S Fund, LLC       Ridgewood Energy T Fund, LLC      
Ridgewood Energy V Fund, LLC Signature:     Ridgewood Energy W Fund, LLC    
Ridgewood Energy A-1 Fund, LLC Name printed:              Ridgewood Energy B-1
Fund, LLC       Signature:     By: /s/ Daniel V. Gulino Name printed:     Name:
Daniel V. Gulino       Title: Secretary       NOTARY PUBLIC, State of Texas  
Full name printed:   Commission No.   My commission expires .   [SEAL]      
[Signature Page to Purchase and Sale Agreement]  STATE OF TEXAS   COUNTY OF
HARRIS   THUS DONE AND SIGNED on the Execution Date by Walter in the presence of
me, the undersigned Notary Public in and for the foregoing jurisdiction, and the
undersigned competent witnesses, who sign their names below together with Walter
and me, Notary, after a due reading of the whole.   WITNESSES to all signatures
on this page:            Walter Oil & Gas Corporation                          
By: /s/ Daniel V. Gulino  Signature:     Name: Daniel V. Gulino Name printed:  
  Title: Secretary                     Signature:         Name printed:        
      NOTARY PUBLIC, State of Texas   Full name printed:   Commission No.   My
commission expires .   [SEAL]   [Signature Page to Purchase and Sale Agreement] 
STATE OF TEXAS   COUNTY OF HARRIS   THUS DONE AND SIGNED on the Execution Date
by Gordy in the presence of me, the undersigned Notary Public in and for the
foregoing jurisdiction, and the undersigned competent witnesses, who sign their
names below together with Gordy and me, Notary, after a due reading of the
whole.   WITNESSES to all signatures on this page:            Gordy Oil Company
                          By: /s/ Thomas R. Speck  Signature:     Name: Thomas
R. Speck Name printed:     Title: Vice President                     Signature:
        Name printed:             NOTARY PUBLIC, State of Texas   Full name
printed:   Commission No.   My commission expires  .   [SEAL]   [Signature Page
to Purchase and Sale Agreement]  Andrew M. Adams Chad Elias General Counsel
Fritz L. Spencer, III Ann M Hebert 11038209 07-16-2022 Ann M. Hebert 11038209
07-16-2022







 Exhibits: Page 65  

 

 



Exhibit A to Assignment and Bill of Sale
by and between Ridgewood Energy O Fund, LLC and others as Sellers
and Walter Oil & Gas Corporation and Gordy Oil Company as Buyers

 

[same as Exhibit A to the Agreement]

 

[End of Exhibit A]



 

 Exhibits: Page 66  

 

 

Exhibit A-2 to Assignment and Bill of Sale
by and between Ridgewood Energy O Fund, LLC and others as Sellers
and Walter Oil & Gas Corporation and Gordy Oil Company as Buyers

 

[same as Exhibit A-2 to the Agreement]

 

[End of Exhibit A-2]



 

 Exhibits: Page 67  

 

  

Exhibit E to Assignment and Bill of Sale
by and between Ridgewood Energy O Fund, LLC and others as Sellers
and Walter Oil & Gas Corporation and Gordy Oil Company as Buyers

 

[same as Exhibit E to the Agreement]

 

[End of Exhibit E]
[End of Assignment]



 

 Exhibits: Page 68  

 

  

Exhibit D

 

TREASURY REGULATION CERTIFICATE

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform Walter Oil & Gas Corporation, a Texas corporation, and Gordy Oil
Company, a Texas corporation (“Transferees”), that withholding of tax is not
required upon the disposition, for U.S. federal tax purposes, of U.S. real
property interests held separately by Ridgewood Energy O Fund, LLC; Ridgewood
Energy S Fund, LLC; Ridgewood Energy T Fund, LLC; Ridgewood Energy V Fund, LLC;
Ridgewood Energy W Fund, LLC; Ridgewood Energy A-1 Fund, LLC; and Ridgewood
Energy B-1 Fund, LLC, each a Delaware limited liability company (each, a
“Transferor”), each Transferor, for itself and not for any other Transferor,
hereby certifies to Transferees, for purposes of Section 1445 of the Internal
Revenue Code of 1986, as amended, that:

 

1.       Transferor is not a disregarded entity as defined in Treasury
Regulation §1.1445-2(b)(2)(iii);

 

2.       Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);

 

3.       Each Transferor’s U.S. employer identification number is as follows:

 

Ridgewood Energy O Fund, LLC - 76-0774429 Ridgewood Energy S Fund, LLC -
20-4077773 Ridgewood Energy T Fund, LLC - 27-0141421 Ridgewood Energy V Fund,
LLC - 20-5941122 Ridgewood Energy W Fund, LLC - 26-0225130 Ridgewood Energy A-1
Fund, LLC - 01-0921132 Ridgewood Energy B-1 Fund, LLC - 27-0406555

 

4.       Transferor’s principal mailing address is 14 Philips Parkway, Montvale,
New Jersey 07645.

 

Each Transferor understands that this Treasury Regulation Certificate (this
“Certificate”) may be disclosed to the Internal Revenue Service by Transferees
and that any false statement contained herein could be punished by fine,
imprisonment, or both. This Certificate may be validly executed and delivered by
facsimile or other electronic transmission.

 

[Remainder of Page Left Intentionally Blank]



 

 Exhibits: Page 69  

 

  

Under penalty of perjury, I declare that I have examined the contents of this
Certificate and to the best of my knowledge and belief it is true, correct, and
complete.

 

 

 

Dated: August 10, 2018

 

  TRANSFEROR:       Ridgewood Energy O Fund, LLC   Ridgewood Energy S Fund, LLC
  Ridgewood Energy T Fund, LLC   Ridgewood Energy V Fund, LLC   Ridgewood Energy
W Fund, LLC   Ridgewood Energy A-1 Fund, LLC   Ridgewood Energy B-1 Fund, LLC

 

 

  By:   /s/ Daniel V. Gulino     Daniel V. Gulino, Secretary

 

[End of Exhibit D]



 

 Exhibits: Page 70  

 

 



Exhibit E

 

 

 

Retained Liabilities

 

1.       Conveyance of Overriding Royalty Interest dated March 21, 2017 from
Ridgewood Energy A-1 Fund, LLC to Rahr Energy Investments LLC, filed on April
20, 2017 with the BOEM and on April 10, 2017 at Conveyance Book 2067, Page 211,
Instrument No. 1237605 of the conveyance records of Lafourche Parish, Louisiana.

 

2.       Act of Mortgage, Fixture Filing, Assignment of As-Extracted Collateral,
Security Agreement and Financing Statement dated April 23, 2013 by Ridgewood
Energy A-1 Fund to Rahr Energy Investments, LLC, filed on May 30, 2013 at
Mortgage Book 4576, Page 244, Instrument No. 11326439 of the mortgage records of
Jefferson Parish, Louisiana and on May 17, 2013 at Mortgage Book 620, Page 146,
File No. 2013-00002221 of the mortgage records of Plaquemines Parish, Louisiana.

 

3.       Conveyance of Overriding Royalty Interest dated March 21, 2017 from
Ridgewood Energy B-1 Fund, LLC to Rahr Energy Investments LLC, filed on April
20, 2017 with the BOEM and on April 10, 2017 at Conveyance Book 2067, Page 227,
Instrument No. 1237606 of the conveyance records of Lafourche Parish, Louisiana.

 

4.       Act of Mortgage, Fixture Filing, Assignment of As-Extracted Collateral,
Security Agreement and Financing Statement dated April 23, 2013 by Ridgewood
Energy B-1 Fund to Rahr Energy Investments, LLC, filed on May 30, 2013 at
Mortgage Book 4576, Page 245, Instrument No. 11326440 of the mortgage records of
Jefferson Parish, Louisiana and on May 17, 2013 at Mortgage Book 620, Page 175,
File No. 2013-00002222 of the mortgage records of Plaquemines Parish, Louisiana.

 

5.       Conveyance of Overriding Royalty Interest dated March 21, 2017 from
Ridgewood Energy O Fund, LLC to Rahr Energy Investments LLC, filed on April 20,
2017 with the BOEM and on April 10, 2017 at Conveyance Book 2067, Page 243,
Instrument No. 1237607 of the conveyance records of Lafourche Parish, Louisiana.

 

6.       Act of Mortgage, Fixture Filing, Assignment of As-Extracted Collateral,
Security Agreement and Financing Statement dated April 23, 2013 by Ridgewood
Energy O Fund to Rahr Energy Investments, LLC, filed on May 30, 2013 at Mortgage
Book 4576, Page 238, Instrument No. 11326433 of the mortgage records of
Jefferson Parish, Louisiana and on May 17, 2013 at Mortgage Book 619, Page 848,
File No. 2013-00002215 of the mortgage records of Plaquemines Parish, Louisiana.

 

7.       Conveyance of Overriding Royalty Interest dated March 21, 2017 from
Ridgewood Energy S Fund, LLC to Rahr Energy Investments LLC, filed on April 20,
2017 with the BOEM and on April 10, 2017 at Conveyance Book 2067, Page 275,
Instrument No. 1237609 of the conveyance records of Lafourche Parish, Louisiana.



 

 Exhibits: Page 71  

 

 



8.       Act of Mortgage, Fixture Filing, Assignment of As-Extracted Collateral,
Security Agreement and Financing Statement dated April 23, 2013 by Ridgewood
Energy S Fund to Rahr Energy Investments, LLC, filed on May 30, 2013 at Mortgage
Book 4576, Page 240, Instrument No. 11326435 of the mortgage records of
Jefferson Parish, Louisiana and on May 17, 2013 at Mortgage Book 620, Page 30,
File No. 2013-00002217 of the mortgage records of Plaquemines Parish, Louisiana.

 

9.       Conveyance of Overriding Royalty Interest dated March 21, 2017 from
Ridgewood Energy T Fund, LLC to Rahr Energy Investments LLC, filed on April 20,
2017 with the BOEM and on April 10, 2017 at Conveyance Book 2067, Page 291,
Instrument No. 1237610 of the conveyance records of Lafourche Parish, Louisiana.

 

10.     Act of Mortgage, Fixture Filing, Assignment of As-Extracted Collateral,
Security Agreement and Financing Statement dated April 23, 2013 by Ridgewood
Energy T Fund to Rahr Energy Investments, LLC, filed on May 30, 2013 at Mortgage
Book 4576, Page 241, Instrument No. 11326436 of the mortgage records of
Jefferson Parish, Louisiana and on May 17, 2013 at Mortgage Book 620, Page 88,
File No. 2013-00002219 of the mortgage records of Plaquemines Parish, Louisiana.

 

11.     Conveyance of Overriding Royalty Interest dated March 21, 2017 from
Ridgewood Energy V Fund, LLC to Rahr Energy Investments LLC, filed on April 20,
2017 with the BOEM and on April 10, 2017 at Conveyance Book 2067, Page 307,
Instrument No. 1237611 of the conveyance records of Lafourche Parish, Louisiana.

 

12.     Act of Mortgage, Fixture Filing, Assignment of As-Extracted Collateral,
Security Agreement and Financing Statement dated April 23, 2013 by Ridgewood
Energy V Fund to Rahr Energy Investments, LLC, filed on May 30, 2013 at Mortgage
Book 4576, Page 242, Instrument No. 11326437 of the mortgage records of
Jefferson Parish, Louisiana and on May 17, 2013 at Mortgage Book 620, Page 117,
File No. 2013-00002220 of the mortgage records of Plaquemines Parish, Louisiana.

 

13.     Conveyance of Overriding Royalty Interest dated March 21, 2017 from
Ridgewood Energy W Fund, LLC to Rahr Energy Investments LLC, filed on April 20,
2017 with the BOEM and on April 10, 2017 at Conveyance Book 2067, Page 323,
Instrument No. 1237612 of the conveyance records of Lafourche Parish, Louisiana.

 

14.     Act of Mortgage, Fixture Filing, Assignment of As-Extracted Collateral,
Security Agreement and Financing Statement dated April 23, 2013 by Ridgewood
Energy W Fund to Rahr Energy Investments, LLC, filed on May 30, 2013 at Mortgage
Book 4576, Page 243, Instrument No. 11326438 of the mortgage records of
Jefferson Parish, Louisiana and on May 17, 2013 at Mortgage Book 620, Page 59,
File No. 2013-00002218 of the mortgage records of Plaquemines Parish, Louisiana.

 

[End of Exhibit “E”]



 

 Exhibits: Page 72  

 



 

Schedule 2.01(j)

 

Consents

 

1.       the consent of Fieldwood Energy LLC (as successor in interest to Noble
Energy, Inc.) with respect to the Noble Farmout Agreement.

 

[End of Schedule 2.01(j)]

 

 

 

Schedule 2.01(k)

 

Preferential Rights

 

1.       the preferential rights in favor of the parties to the Operating
Agreement.

 

[End of Schedule 2.01(k)]

 

 

 

Schedule 2.01(l)

 

Lawsuits

 

1.       the lawsuit filed by Gulf Marine Fabricators, LP under Docket No.
62-910 in the 25th Judicial District Court for the Parish of Plaquemines, State
of Louisiana.

 

[End of Schedule 2.01(l)]

 

[End of Agreement]

 

 

Schedules

 

 